ACCEPTED
                                                                                            14-14-00765-CV
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                         1/1/2015 9:54:11 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                      CLERK

                              Case No. 14-14-00765-CV


                    IN THE COURT OF APPEALS
        FOR THE FOURTEETH DISTRICT OF TEXAS AT HOUSTON


                              ALAVOOR VASUDEVAN
                                     Appellant
                                (Defendants below)                                      010215
                                         vs.
                               DEEPA VASUDEVAN
                                     Appellee
                                 (Plaintiffs above)




   BRIEF OF APPELLANT and EXCERPT OF RECORD

Appeal from the Judgment of Dissolution of Marriage entered on May 27, 2014 in the Brazoria
            County 300th District Court, Honorable K. Randall Hufstetler, Judge

Attorneys for Appellant below:
Alavoor Vasudevan
Pro Se
PO Box 710163
Houston TX 77271
Email: alavoor@gmail.com
Phone: 832-244-1927

Attorneys for Appellee below:
Kelly McClendon (appeals lawyer)                  Ron Brownstein (trial court lawyer)
SBN: 13407200                                     SBN: 03229800
P O Box 3457                                      5208 West Broadway, Suite 200
Lake Jackson, Texas 77566                         Pearland, TX 77581
Email: kdmcclendon@comcast.net                    Email: rbrownstein@hotmail.com
Telephone: 979-299-0755                           Phone: 281-485-2770
                                                  Fax: 281-485-4128
IDENTITY OF PARTIES AND COUNSEL

    Appellant’s Trial and Counsel
        Alavoor Vasudevan
         Pro Se (Appellant)
           PO Box 710163
         Houston TX 77271
     Email: alavoor@gmail.com
       Phone: 832-244-1927

           Annette M. Henry
     Texas State Bar No. 09478020
         The Henry Law Firm
     1314 Texas Avenue, Suite 400
          Houston TX 77002
            (713) 236-1818
          Fax: 281-768-2439


          Appellee's Counsel
           Kelly McClendon
    Texas State Bar No. 13407200
            P O Box 3457
     Lake Jackson, Texas 77566
   Email: kdmcclendon@comcast.net
      Telephone: 979.299.0755

            Ron Brownstein
     Texas State Bar No. 03229800
            Ron Brownstein
            SBN: 03229800
    5208 West Broadway, Suite 200
          Pearland, TX 77581
   Email: rbrownstein@hotmail.com
         Phone: 281-485-2770
           Fax: 281-485-4128



                ii                  Case No. 14-14-00765-CV
Table of Contents
    I. STATEMENT OF THE CASE.........................................................5

    II. STATEMENT REGARDING ORAL ARGUMENT....................6

    III. ISSUES PRESENTED...................................................................7

    IV. STATEMENT OF FACTS..............................................................9

    V. SUMMARY OF THE ARGUMENTS...........................................11

    VI. ARGUMENT.................................................................................12

    VII. PRAYER.......................................................................................14

    VIII. APPENDIX.................................................................................16

           Appendix A Trial Courts Judgment 08 Oct 2014.................................16
           Appendix B Trial Courts Judgment 27 May 2014................................16
           Appendix C Final Decree of Divorce (Trial Court)..............................16
           Appendix D Inventory filed by Husband.............................................16
           Appendix E Inventory filed by Wife....................................................16
           Appendix F Proof filed by Husband for Community Estates...............16
           Appendix G Proof filed by Husband for hidden gold bars of wife.......16
           Appendix H Court reporters copy filed................................................16
           Appendix I The Record Below.............................................................16
           Appendix J Texas Family Code 3.003 - Community Estates...............16
           Appendix K Texas Penal Code 2.01 - Cruelty by Husband..................17
           Appendix L Felony Charge on Wife's Attorney filed by Husband.......17
           Appendix M Health Reports of Husband.............................................17
    CERTIFICATE OF SERVICE.........................................................18


                                               iii                           Case No. 14-14-00765-CV
                                 INDEX OF AUTHORITIES

Rules:

Chapter 3 Marital Property Rights and Liabilities
Sec.3.003. Presumption of community property
Sec. 3.003. PRESUMPTION OF COMMUNITY PROPERTY. (a) Property possessed by either spouse
during or on dissolution of marriage is presumed to be community property.
(b) The degree of proof necessary to establish that property is separate property is clear and convincing
evidence.
Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17, 1997.

CHAPTER 2. BURDEN OF PROOF
Texas Penal Code for Proof Beyond a reasonable doubt
Sec. 2.01. PROOF BEYOND A REASONABLE DOUBT. All persons are presumed to be innocent and no
person may be convicted of an offense unless each element of the offense is proved beyond a reasonable
doubt. The fact that he has been arrested, confined, or indicted for, or otherwise charged with, the offense
gives rise to no inference of guilt at his trial.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974. Amended by Acts 1993, 73rd Leg., ch. 900,
Sec. 1.01, eff. Sept. 1, 1994.




                                                  iv                             Case No. 14-14-00765-CV
I. STATEMENT OF THE CASE
      This is a divorce case involving the issue of property division. Husband
seeks modification of the judgment of dissolution to award him greater than 60%
of the community estates. And to classify the properties which were wrongly
termed as the separate estates of wife into community estates. Also to modify the
terms used in trial court's judgment where in the husband was declared doing
“cruelty” even without doing any verification of cruelty and without any proof or
witness for cruelty. Wife needs to update the inventory as of 27 May 2014 as her
inventory filed is old and used old financial statements and not as of May 2014.
Nature of Judgment
       After a trial to the court, a Judgment of Dissolution of Marriage was entered.
Such judgment forms the basis for this appeal. Trial court awarded higher
percentage (60%) of community estates to wife without considering the real facts
of the innocent husband (husband's health, age, earning power, community estates
and other factors).
Effective Date for Appeal
       Since the health conditions of husband was very bad, wife had filed false
Protective Order to gain higher divisions in the properties instead of filing divorce
first. On June 27, 2011, wife filed for Protective Order in cause number 63935,
thereafter temporary orders were issued dated July 22, 2011. On 19 Jan 2012
husband filed for divorce in cause number 66539; wife filed a counter-petition for
divorce and these two actions were consolidated under the lower cause number
63935 on 29 Mar 2012. The Judgment of Dissolution of Marriage was entered on
27 May, 2014 and trial court awarded 60% to wife even without considering the
health conditions of husband, earning capacity of wife and other factors. And
thereafter a new trial to reconsider was filed by husband and it was heard on 8
October 2014, but was denied on the basis that “Notice of Appeals” was filed with


                                         5                        Case No. 14-14-00765-CV
14th Court of Appeals and no justice was done to husband. The Notice of Appeal
was filed on 14 Sep 2014. Husband denied the charges of cruelty as they were
falsely framed by wife without any proof or witness.

II. STATEMENT REGARDING ORAL ARGUMENT
     Appellant requests oral argument for this Appeals case, so that appellant can
answer and clarify any questions, points raised about this case.




                                       6                       Case No. 14-14-00765-CV
III.    ISSUES PRESENTED
         1. Trial court classified the community estates as separate properties of wife,
       even without clear and convincing evidence. Wife has classified the CitiNRI
       account, DLR account as separate property but it is a community estate as
       husband had provided proof (Appendix F). As per the Texas Family Law
       Code, Sec.3.003 PRESUMPTION OF COMMUNITY PROPERTY, property
       bought during the marriage is community estate. And degree of proof
       necessary to establish that property is separate property is clear and
       convincing evidence (Ref. Texas Statutes Chap 3 Sec.3.003). All the luxury
       furniture in possession of wife was declared as separate property even though
       it is community estate bought during marriage.

        2. Wife was hiding, concealing community properties like gold bars, gold
       coins and trial court did not give chance to husband to exhibit the documents
       of proof for gold and sustained the objections of wife's attorney (Appendix
       G).

         3. Husband was not given fair treatment by trial court. Husband was denied
       to expose the hiding of gold assets by wife due to objection raised by
       opposing counsel. Judge was favoring wife's attorney for unknown reasons
       (may be he is his friend?). I was a stranger to Judge as I had never seen him
       before. Also opposing attorney Ron Brownstein was stealing husband's postal
       mails which came to wife's home. A case of felony was filed by husband
       against the wife's attorney Ron Brownstein charging the attorney for breaking
       the federal/state laws and the case is pending hearing in near future in
       Houston District Court ( Appendix L ).

         4. Trial court did not consider the health conditions of the husband
       (Appendix M) and age factors and declared husband as being “cruel” even
       without any verification. The protective orders are generally abused by wives
       to gain advantage and punish innocent husbands ( Appendix K ).

       5. Court is there to do justice and protect the innocent but trial court did not
       make any attempts to protect the innocent husband and to do justice.

       6. Judge denied motion saying that “You have filed in appeals court, hence let
       the Court of Appeals deal with it from this point and hence I deny the


                                           7                        Case No. 14-14-00765-CV
 hearing...” (Ref: Reporters record vol 3 of 3 Cause 63935 page 11, line 8,
 Appendix A)

 7. Trial court did not consider:
 Fault In The Failure Of The Marriage: Husband is innocent divorcee
  because wife rejected/dumped the husband due to bad health (Appendix M).
  Trial court did not consider the “Benefits The Innocent Spouse Would Have
  Received By Continuation Of The Marriage”: Akin to the assessment of
  fault approach is the compensation for the losses the innocent spouse will
  suffer by reason of the divorce. Certain valuable benefits may be lost (and
  perhaps be irreplaceable) as a result of the divorce.

 Disparity Of Earning Capacities: A gap between the business opportunities
  available to the spouses, a disparity in incomes, a difference in earning
  capabilities, and associated facts may affect the division of property.

 Physical Condition, Health: Physical health (or lack thereof) which affects
  the division of property between the spouses (Appendix M).

 Difference In Ages: A disparity in the ages of the parties may have a bearing
  upon ability to work, eligibility of a party for retirement benefits, etc. and,
  therefore, is a factor in dividing property. Husband is older to wife by 7.5
  years.




                                     8                        Case No. 14-14-00765-CV
IV.   STATEMENT OF FACTS
                                   Summary
Date of Marriage : 29 March 1992
Age of the Parties: Husband      52 yrs (DOB 07 July 1962)
                   Wife          44 yrs (DOB 17 Nov 1969)
Ages of Children   Pallavi Dev   19 yrs (DOB 07 Dec 1995)
Support:           Husband paid child support until Pallavi graduated from high
school.
Divorce Dissolution: 27 May 2014 Trial court, Brazoria
Second Hearing     : 08 Oct 2014 Trial court, Brazoria
                              General Summary
       The parties were married in 29 March 1992 when husband was 29 and wife
22. Husband had completed his education at that time, having received Master's
degree in 1989 and was working for tech company in California. Wife was still
attending medical college and husband supported financially and physically to
complete the degree and residency in USA. Baby Pallavi was born and husband
was taking care of the baby while wife was doing college residency. Husband, in
addition to supplying the great bulk of the income during wife's
schooling/residency, also shared in the domestic chores (Ref: Oral, written
depositions).
      After the parties married, husband was the main source of income for the
family until wife started earning in 1998.
     At the time of hearing, wife was earning $200,000 p.a. and husband was
making $90,000 p.a.
      In the year 2005, husband was having serious health problems due to
diabetes, high blood pressure, high cholesterol, liver problems and eye problems
(glaucoma) and was taking medications (Ref: Health reports of husband Appendix

                                       9                      Case No. 14-14-00765-CV
M). Wife did not like the health problems of the husband and was extremely
unhappy. The health problems of husband caused rifts in marriage relationships
and caused great amounts of agony. The health problems of husband worsened
over time. And the health problems of husband are the major cause of the divorce.
From 1992 until 2005, the relationship between wife and husband was very good.
After 2005, there were no financial problems as wife was earning large amounts
for the family and also husband was earning but there were major health issues of
husband. Because of the health issues, husband had problems with the
employment. The diabetes was causing serious problems and resulted in memory
loss and reduced the focus and capability in engineering job. And hence, husband
lost several jobs/employment. In June 2011, wife filed for protective order to throw
out the husband and husband made lots of efforts to save the marriage but of no
use. Wife indirectly forced husband to file divorce in Jan 2012 and wife also
counter-petitioned divorce. Wife had concealed substantial community estates in
form of cash, gold bars, gold coins, jewelry and did not disclose those in the
inventory. Husband tried Motion to Compel discovery but it was denied on March
2013. The divorce hearing was on 27 May 2014 but justice was not done to
innocent husband. Husband filed for motion for reconsideration trial and on 8 Oct
2014 trial court heard the hearing but did not do any justice and simply referred to
Appeals court application and left the decision for Appeals court to decide (Ref:
Court Reporters records). The trial court did not consider the inventory filed by
husband. And wife's inventory was having amounts and figures which were very
old out-dated and were not as of 27 May 2014 (day on which divorce hearing
occurred).




                                        10                        Case No. 14-14-00765-
CV
V. SUMMARY OF THE ARGUMENTS
      Wife's classification of CITINRI account ($120,000) and DRL Lands
($52,000) and gold jewelry is without merit because wife had not submitted clear
and convincing evidence as per Texas Family code sec3.003.
       Wife's filing for protective order is falsified and without merit because there
is no proof, witness, medical reports, police reports of any harassment by husband
for the past 22 years. Trial court's declaration of husband as cruel is wrong and
incorrect because of no verification.
        Trial court's award of 60% to wife is without merit because there is solid
basis and it is like rewarding the guilty and punishing the innocent. Trial court was
tilting in favor of wife's attorney because the judge may be close friend of wife's
attorney and husband is a stranger. Husband deserves the 60% share of property
division.
      Wife's submission of inventory is not up to date in figures and amounts and
were old and out of date. They were not as of May 2014 and trial court did not
consider the inventory submitted by husband.
       If Trial court suppresses exhibits/documents from innocent and supports the
attorney of guilty then the final judgment will favor only the guilty and the
innocent will get punished. But there is chance provided by law so that appeals
court can correct it and protect the innocent and punish the guilty.




                                         11                         Case No. 14-14-00765-CV
VI.   ARGUMENT
       Texas laws provides that the appellate court will review the case on both the
law and the evidence. The trial court's decision must be reversed if it was not
legally correct and if the trial court's decision is punishing the innocent and
rewarding the guilty. The law must protect the innocent and punish the guilty.
The appellant's argument is:
       THE TRIAL COURT'S DECISIONS TO DECLARE
       COMMUNITY ESTATES (CITINRI A/C, DLR LAND, GOLD
       BARS) AS SEPARATE PROPERTY WITHOUT ANY CLEAR
       AND CONVINCING PROOF AS PER TEXAS FAMILY LAW
       CODE sec 3.003 IS NOT LEGALLY CORRECT. TRIAL
       COURT ALSO ERRORED IN TAKING THE OLD AND
       OUTDATED FIGURES IN THE WIFE'S INVENTORY, AND
       DID NOT TAKE INTO CONSIDERATION THE LUXURY
       FURNITURES AS COMMUNITY ESTATES.
       THE TRIAL COURT DECLARED THE HUSBAND AS
       CRUEL EVEN WITHOUT VERIFYING THE WITNESS,
       POLICE RECORDS, MEDICAL REPORTS TO PROVE
       CRUELTY. HUSBAND WAS LIVING WITH WIFE FOR
       MORE THAN 20 YEARS AND THERE IS NO SINGLE
       POLICE REPORT, MEDICAL REPORT SUPPORTING
       CRUELTY, TRIAL COURT WAS BLINDLY TAKING
       WHATEVER WAS WRITTEN PROTECTIVE WITHOUT
       CHECKING ITS VALIDITY AND PROOF. ACTUALLY WIFE
       WAS BATTERING HUSBAND BECAUSE OF HUSBAND'S
       ILL HEALTH.
       TRIAL COURT ALSO DID NOT CONSIDER THE SEVERE
       HEALTH CONDITIONS OF HUSBAND WHILE DIVIDING
       PROERTY AND EARNING CAPACITY OF WIFE WHO IS
       MEDICAL DOCTOR AND THE FAULT IN BREAKUP OF
                            12              Case No. 14-14-00765-
CV
       MARRIAGE.
       THE TRIAL COURT ALSO ERRORED BY “TILTING” IN
       FAVOUR OF THE WIFE'S ATTORNEY, MAY BE BECAUSE
       THE APPELLANT IS A STRANGER AND UNKNOWN TO
       JUDGE BUT JUDGE IS A CLOSE FRIEND OF THE WIFE'S
       LAWYER.
The Texas family code says that any asset or property bought during the marriage
is a community estate unless the party provides the court with clear and convincing
evidence to prove that it is a separate estate.




                                        13                       Case No. 14-14-00765-
CV
VII. PRAYER
     a) Award the husband greater than 60% of community property division
        because of poor health conditions of husband, age disparity between wife
        and husband, and income disparities (Appendix M).
     b) Classify CITINRI bank a/c and DLR land as community estate, as wife had
        no proof of them as separate estates. Husband had submitted proofs that they
        are community estates (Ref: Appendix F).
     c) Order wife to update the financial statements in the inventory as of 27 May
        2014.
     d) Order wife to disclose the 14 gold bars, gold coins and jewelry being hidden
        by her in the inventory and other hidden assets.
     e) Remove the term cruelty of husband from judgment, as wife had not
        submitted any proof of cruelty like - witness, recordings, video, police
        reports, medical reports of the same and there was no basis for that at all.
     f) Appeals court can order wife to pay spousal support to husband for 7 years.
     g) Pay for the appeals cost.
     h) Accept the Inventory filed by husband (Appendix D)

For the above reasons and authorities stated, the Appellant respectfully requests
that the judgment of the Brazoria District Court be reversed, and appellant be given
the relief requested.

Dated: 02 December 2014                        Respectfully submitted
                                               ALAVOOR VASUDEVAN




                                               ________________________
                                               ALAVOOR VASUDEVAN
                                               Pro Se
                                               PO Box 710163
                                          14                       Case No. 14-14-00765-
CV
                                         Houston TX 77271
                                         Email: alavoor@gmail.com
                                         Phone: 832-244-1927

Statement as to Typeface: The font used in this Brief is Times New Roman and
the type size is 14 point.




                                    15                      Case No. 14-14-00765-
CV
VIII.         APPENDIX
 Appendix A Trial Courts Judgment 08 Oct 2014
        The trial courts judgment is attached in case envelope and also the exhibits
 Appendix B Trial Courts Judgment 27 May 2014
        The trial courts judgment is attached in case envelope and also the exhibits.
 Appendix C Final Decree of Divorce (Trial Court)
        The trial courts final decree is attached in case envelope
 Appendix D Inventory filed by Husband
        Inventory filed by Husband is attached in case envelope
 Appendix E Inventory filed by Wife
        Inventory filed by Wife is attached in case envelope
 Appendix F Proof filed by Husband for Community Estates
        Proof filed by Husband is attached in case envelope
 Appendix G Proof filed by Husband for hidden gold bars of wife
        Proof filed by Husband is attached in case envelope
 Appendix H Court reporters copy filed
      Court reports report is filed directly to 14th Appeals Court for 27 May 2014
hearing and 08 Oct 2014 hearing.
 Appendix I The Record Below
      All the documents filed with the Trial court are attached in the case
envelope.
 Appendix J Texas Family Code 3.003 - Community Estates
        Texas Family Code for Marital Property Rights
              http://www.statutes.legis.state.tx.us/?link=FA
Code = Family Code
Chapter 3 Marital Property Rights and Liabilities

                                           16                        Case No. 14-14-00765-
CV
Sec.3.003. Presumption of community property
Sec. 3.003. PRESUMPTION OF COMMUNITY PROPERTY.
(a) Property possessed by either spouse during or on dissolution of marriage is
presumed to be community property.

(b) The degree of proof necessary to establish that property is separate property is
clear and convincing evidence.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17, 1997.

 Appendix K Texas Penal Code 2.01 - Cruelty by Husband
Texas Penal Code for Proof Beyond a reasonable doubt
       http://www.statutes.legis.state.tx.us/Docs/PE/htm/PE.2.htm#2.01
Code = Penal Code
CHAPTER 2. BURDEN OF PROOF
Sec. 2.01. PROOF BEYOND A REASONABLE DOUBT. All persons are
presumed to be innocent and no person may be convicted of an offense unless each
element of the offense is proved beyond a reasonable doubt. The fact that he has
been arrested, confined, or indicted for, or otherwise charged with, the offense
gives rise to no inference of guilt at his trial.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974. Amended by Acts
1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.

 Appendix L Felony Charge on Wife's Attorney filed by Husband
      Husband filed felony charge on wife's attorney for postal mail thefts is
attached in case envelope
 Appendix M Health Reports of Husband
       Health reports of Husband is attached in case envelope




                                             17                          Case No. 14-14-00765-
CV
Appendix A Trial Courts Judgment 08 Oct 2014
    The trial courts judgment is given here (next page)
                                                              1



 1                          REPORTER'S RECORD

 2                            VOLUME 3 OF 3

 3                     TRIAL COURT CAUSE NO. 63935

 4

 5   DEEPA VASUDEVAN              * IN THE DISTRICT COURT

 6   VS.                          * BRAZORIA COUNTY, TEXAS

 7   ALAVOOR VASUDEVAN            * 300TH JUDICIAL DISTRICT

 8

 9   ********************************************************

10                        MOTION FOR NEW TRIAL

11   ********************************************************

12         On the 8th day of October, 2014, the following

13   proceedings came on to be heard in the above-entitled and

14   numbered cause before the Honorable K. Randall Hufstetler,

15   Judge presiding, held in Angleton, Brazoria County, Texas.

16         Proceedings reported by Machine Shorthand.

17

18

19

20

21

22

23

24

25

                             KIM KEELER, CSR
                          DEPUTY COURT REPORTER
                           300TH DISTRICT COURT
                                             2



 1                  A-P-P-E-A-R-A-N-C-E-S:

 2

 3   COUNSEL FOR DEEPA VASUDEVAN:

 4   Mr. Ronald Brownstein
     Attorney at Law
 5   TBN: 03229800
     5208 Broadway Street, Suite 200
 6   Pearland, Texas 77581
     (281)485-2770
 7

 8

 9

10   COUNSEL FOR ALAVOOR VASUDEVAN:

11   Mr. Alavoor Vasudevan
     Pro Se
12   PO Box 710163
     Houston, Texas 77271
13   (832)244-1927

14

15

16

17   REPORTED BY:

18   Kim Keeler, CSR
     Deputy Court Reporter
19   300th Judicial District
     111 E. Locust, Rm. 401
20   Angleton, Texas 77515
     (281)352-0863
21

22

23

24

25

                        KIM KEELER, CSR
                     DEPUTY COURT REPORTER
                      300TH DISTRICT COURT
                                                              3



 1                              INDEX

 2                         VOLUME 3 OF 3

 3                      MOTION FOR NEW TRIAL

 4   OCTOBER 8, 2014

 5                                              Page   Vol.

 6   Appearances .........................       2      3

 7   Motion for new trial ................       4      3

 8   Court's Ruling ......................       10     3

 9   Adjournment .........................       14     3

10   Court Reporter's Certificate ........       15     3

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                           KIM KEELER, CSR
                        DEPUTY COURT REPORTER
                         300TH DISTRICT COURT
                                                                4



 1                       MOTION FOR NEW TRIAL

 2   THE COURT:   All right.    Let's go on the

 3   record in 63935 set on today's docket for hearing.       What

 4   do we got, reconsideration?     Is that one set today?

 5                 MR. BROWNSTEIN:    If I may, Your Honor.

 6                 THE COURT:    Yes, sir.

 7                 MR. BROWNSTEIN:    Mr. Alavoor Vasudevan has

 8   filed several post-trial matters with the Court.       Some of

 9   them are entitled motions.

10                 I think all of them collectively are, in

11   essence, new trial motions, motions for rehearings or

12   reconsiderations.

13                 He's also given notice of appeal that has --

14   we received notice from the Fourteenth Court of Appeals.

15                 So I believe all of these collectively are,

16   in essence, a request for a new trial.       I don't know if

17   Mr. Vasudevan will agree with me on that, but I think

18   collectively that's what they would represent.

19                 MR. VASUDEVAN:    No, it's in regards to the

20   old inventory because there were several items which were

21   not supplemented by my wife.     Like she's not provide proof

22   that estates are separated estates.     Also, she has not --

23   she failed to update the inventory figures.

24                 And also, in my previous correspondence dated

25   21 June, 2014, I had stated that the wife has failed to

                            KIM KEELER, CSR
                         DEPUTY COURT REPORTER
                          300TH DISTRICT COURT
                                                               5



 1   submit proof about abuse and physical abuse and murder and

 2   financial abuse.

 3                Wife has also failed to submit any medical

 4   reports or police reports or videos, recording, or

 5   witnesses to prove cruelty of the husband.

 6                THE COURT:     To prove?

 7                MR. VASUDEVAN:      The cruelty of the husband.

 8                THE COURT:     Okay.

 9                MR. VASUDEVAN:      The final judgment you said

10   that the husband is cruel, so the wife has not provided

11   any proof, so -- the protective order said also abuse.

12                The husband provided -- and even on the

13   inventory, Item No. 1, which is the City Bank -- and I

14   provided the proof that it's not -- it's not separate, but

15   it's a community estate.

16                So there was other items, also.      In my

17   correspondence on -- dated 12 June, I said that there was

18   no abuse or cruelty; and I provided proof of my health

19   conditions, like diabetes and blindness, kidney problems,

20   and liver disease.

21                THE COURT:     Let me take care of one of those

22   for you real quick.    All right?

23                MR. VASUDEVAN:      Uh-huh.

24                THE COURT:     In your correspondence you

25   complain that there was no rape or sexual abuse.

                              KIM KEELER, CSR
                           DEPUTY COURT REPORTER
                            300TH DISTRICT COURT
                                                                   6



 1                   MR. VASUDEVAN:   Yes.

 2                   THE COURT:   All right.    There's not anything

 3   in the record that says there was.        What you are reading

 4   is a docket entry that says:     "Record, dash, R. Rape,

 5   evidence presented."

 6                   My court reporter's name --

 7                   MR. VASUDEVAN:   No, in her statement she was

 8   saying, "I was abused sexually."        That's what she said.

 9                   THE COURT:   But in your correspondence you

10   say there was no evidence of rape.        That's not what that

11   statement says.     That's just -- my court reporter's last

12   name is Rape.

13                   MR. VASUDEVAN:   Yeah, I know that.    Yes.

14                   THE COURT:   So let me take care of that.

15   That's not what that docket entry says.

16                   MR. VASUDEVAN:   Okay.

17                   THE COURT:   Okay?

18                   MR. VASUDEVAN:   Okay.

19                   THE COURT:   So any complaint about that,

20   that's not what that is saying.

21                   MR. VASUDEVAN:   Yeah, that's fine.

22                   But in her statement when she was talking,

23   she was saying, "I was abused sexually and financially"

24   and all that.     She was saying that.

25                   THE COURT:   Okay.

                              KIM KEELER, CSR
                           DEPUTY COURT REPORTER
                            300TH DISTRICT COURT
                                                               7



 1                 MR. VASUDEVAN:    So what I'm saying is there's

 2   no such thing like sexual abuse or rape or anything like

 3   that and no physical injury or anything like that.

 4                 What it just says in the protective order,

 5   it's simply written and nothing of such thing happened.

 6   And I provided a copy of that protective order, also.

 7                 There she has simply written on there but

 8   there is nothing of such thing happened and there is no

 9   proof.   She has not provided any proof.     And there is no

10   911 calls or police reports or any of such thing.

11                 She -- they simply write this protective

12   order just to get the protective order and just to throw

13   the husband out of the house.    That's what they use that

14   for, I think; and probably it's all done by the lawyer and

15   not by my wife.

16                 THE COURT:   Mr. Brownstein.

17                 MR. BROWNSTEIN:   If I may respond, Your

18   Honor.   On May 27th this Court heard this case.     My client

19   was the only party to offer testimony and exhibits, other

20   than me regarding attorney's fees.    Mr. Alavoor declined

21   to testify.

22                 Immediately prior to trial -- which was May

23   27th -- on April the 2nd, we supplemented discovery.      On

24   May 5th -- now, this is 2014; and the trial was May 27th,

25   2014 -- we filed our Third Amended Inventory.

                            KIM KEELER, CSR
                         DEPUTY COURT REPORTER
                          300TH DISTRICT COURT
                                                                   8



 1                   On May the 7th, 2014, we amended our -- we

 2   supplemented our inventory again.       And then on May the

 3   9th, 2014, we filed our Fourth Amended Inventory.

 4                   Your Honor, way back on June 27th, 2011 --

 5   that's when the first application for a protective order

 6   was entered -- the parties reached an agreement back on

 7   June 28th, 2011, regarding temporary orders.

 8                   The case brought before you was just on the

 9   divorce.   The protective order and the divorce were

10   consolidated.

11                   And, Your Honor, we believe that the decision

12   that you made was correct.       There has been no suggestion

13   of newly discovered evidence.       Mr. Alavoor is complaining

14   that he feels that your division of property was unfair

15   and that he feels it was unfair that you found grounds for

16   divorce not only insupportability but cruelty.

17                   And as much as he has now appealed this to

18   the Fourteenth Court of Appeals, Your Honor, I'm asking

19   this Court to deny all post-trial motions of Mr. Vasudevan

20   in a proposed order that I have before this Court and to

21   deny a new trial.

22                   We think your decision was accurate based

23   upon the evidence, and we ask that you deny all of these

24   motions.

25                   MR. VASUDEVAN:    I raise objection to his

                             KIM KEELER, CSR
                          DEPUTY COURT REPORTER
                           300TH DISTRICT COURT
                                                              9



 1   statements, Your Honor, because what amended inventory

 2   they filing, they have not updated the figures according

 3   to the latest statements.

 4                 And also, on the protective order, what of it

 5   has she written?   It's not written by her.    And there is

 6   no proof that there was any cruelty.

 7                 So to date, they have not submitted anything;

 8   and I asked them to.     I also send a copy to the opposing

 9   counsel to submit the proof, if they have any; but so far

10   I have not gotten any.

11                 Also, for one of the items, No. 2, the DLR

12   interest, it's a land that she purchased during the

13   marriage; and it's, as per law, it is -- it's a community

14   estate.   CHECK INTERNET COURT RECORDS FOR THIS

15                 And she has not provided any proof that it's

16   a separate -- the burden lays on her to submit the proof.

17   She has not given any solid proof to the Court.

18                 And also, there was some gold, which -- a lot

19   of gold she was hiding, like 14 gold bars and jewelry.

20   And all this she has not disclosed that in the inventory

21   at all.   She's hiding and concealing.

22                 So the inventory, whatever they submitted, is

23   wrong; and it's not correct and accurate.

24                 So what I'm requesting the Court is they

25   should -- the Court should order them to correct the

                            KIM KEELER, CSR
                         DEPUTY COURT REPORTER
                          300TH DISTRICT COURT
                                                                 10



 1   inventory and give the latest -- update all the items.

 2                  And they need to update the statements and

 3   submit the statements, all the financial statements.

 4                  So I hope that justice will be done here; and

 5   if I don't get justice, then I may be forced to go to

 6   appeals court, the Fourteenth Court of Appeals.

 7                  And I don't want to go spend that much time

 8   in the Court of Appeals; and it takes a lot more time, so

 9   I want to settle this in this Court.

10                  THE COURT:   Give me just a minute.    Let me go

11   pull my notes and look at the Court's file.     I'm going to

12   pull my notes and come back and let you know what we're

13   going to do.

14                  MR. VASUDEVAN:    Your Honor, I'll give you the

15   same copy which I sent it to you before.

16                  THE COURT:   I have all that.   It's all

17   electronic.    That's what I've been looking at.

18                  MR. VASUDEVAN:    You have all that.   Okay.

19                  (Brief recess.)

20                         THE COURT'S RULING

21                  THE COURT:   All right.   I have looked at

22   the -- I'm going to call it the Motion to Reconsider,

23   which was filed 9/12/2014 by Mr. Vasudevan.     I have looked

24   at the other notices that were filed and the Notice of

25   Appeal.

                             KIM KEELER, CSR
                          DEPUTY COURT REPORTER
                           300TH DISTRICT COURT
                                                                  11



 1                   I've also looked at the decree, the

 2   inventories that were filed, and I've looked at my notes

 3   from the time of the hearing.

 4                   And I will find that the motion for new trial

 5   should be denied.     The decree will stand as the final

 6   order.

 7                   And you have already given notice of appeal,

 8   so we'll let the Court of Appeals deal with it from this

 9   point out.

10                   MR. BROWNSTEIN:     I have a proposed order I

11   believe that encompasses your ruling, Your Honor.         If you

12   feel that is accurate, we ask that -- in essence, denied a

13   new trial.

14                   THE COURT:   Yes.     All right.   Anything else?

15                   MR. VASUDEVAN:      Your Honor, they submitted

16   the Third Amended Inventory; and they need to update the

17   inventory, so they have not updated it yet.

18                   THE COURT:   They filed a Fourth Amended

19   Inventory --

20                   MR. VASUDEVAN:      But those figures were not

21   updated.     They just simply did a fourth one.

22                   THE COURT:   I understand you might not

23   believe that they are accurate, but that was the latest

24   inventory --

25                   MR. VASUDEVAN:      That's old figures.

                              KIM KEELER, CSR
                           DEPUTY COURT REPORTER
                            300TH DISTRICT COURT
                                                                    12



 1                 THE COURT:   That's the latest inventory that

 2   was filed by Mr. Brownstein on behalf of his client.

 3                 In looking at the Court's file, I think --

 4                 MR. VASUDEVAN:      I also filed one Third

 5   Amended Inventory.   You might have got it along with that.

 6                 THE COURT:   When did you file that?

 7                 MR. VASUDEVAN:      It was on July --

 8                 THE REPORTER:    I'm sorry.       July what?

 9                 MR. VASUDEVAN:      2014.

10                 THE COURT:   After the trial.

11                 MR. VASUDEVAN:      Right.

12                 THE COURT:   Okay.     It may be filed, but it

13   was not filed such that it could be considered by the

14   Court.

15                 Your inventory that I considered at the time

16   of the trial was -- I think that was filed October, 2013.

17                 MR. VASUDEVAN:      No, no.     It was in May.

18                 THE COURT:   May?

19                 MR. VASUDEVAN:      Yeah.     I took an oath; and

20   then on the same day I submitted it, an inventory.

21                 THE COURT:   Submitted another inventory?

22                 MR. VASUDEVAN:      Yes, the second inventory.

23                 THE COURT:   I have one that was introduced as

24   an exhibit.

25                 I saw your notes to correct her inventory.

                             KIM KEELER, CSR
                          DEPUTY COURT REPORTER
                           300TH DISTRICT COURT
                                                                  13



 1   Did you file a separate inventory?

 2                MR. VASUDEVAN:    Yes.

 3                THE COURT:    On what day?

 4                MR. VASUDEVAN:    On the same day.    I took an

 5   oath, and then I submitted.

 6                THE COURT:    What day?

 7                MR. VASUDEVAN:    On 27th May.

 8                THE COURT:    27th May.   The day of trial?

 9                MR. VASUDEVAN:    Yeah, the day of the trial.

10                THE COURT:    Okay.   That may have been the

11   exhibit that was introduced.   I did have an inventory that

12   was filed or introduced as an exhibit that day, but I

13   don't have the exhibits.   Those are upstairs in the

14   clerk's office.

15                If it was an updated one, I did take that

16   into consideration at the time of the trial on May 27,

17   2014.

18                I can't take into consideration an inventory

19   that was filed after the trial because it would be late.

20                MR. VASUDEVAN:    Okay.   It would be late; but

21   for this trial, I think -- I thought you would consider

22   that in today's hearing.

23                THE COURT:    Well, there's certain things that

24   have to be presented in the motion for new trial hearing;

25   and I can't tell you what those are.      I can't help you

                           KIM KEELER, CSR
                        DEPUTY COURT REPORTER
                         300TH DISTRICT COURT
                                                              14



 1   represent yourself.

 2                I understand that you're representing

 3   yourself, but I can't show you how to do those things.

 4   All right?

 5                So my ruling is that the motions for new

 6   trial will be -- or motion to reconsider, which might also

 7   be known as a motion for new trial, will be denied.

 8                MR. BROWNSTEIN:       May we be excused?

 9                THE COURT:     Yes.    Thank you.

10                (Hearing concluded.)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                              KIM KEELER, CSR
                           DEPUTY COURT REPORTER
                            300TH DISTRICT COURT
                                                              15



 1   THE STATE OF TEXAS       )
     COUNTY OF BRAZORIA       )
 2

 3            I, Kim Keeler, Deputy Court Reporter in and for

 4   the 300th District Court of Brazoria County, State of

 5   Texas, do hereby certify that the foregoing contains a

 6   true and correct transcription of all portions of evidence

 7   and other proceedings requested in writing by counsel for

 8   the parties to be included in this volume of the

 9   Reporter's Record, in the above-styled and numbered cause,

10   all of which occurred in open court or in chambers and

11   were reported by me.

12            I further certify that this Reporter's Record of

13   the proceedings truly and correctly reflects the exhibits,

14   if any, admitted, tendered in an offer of proof, or

15   offered into evidence.

16            I further certify that the total cost for the

17   prepartion of this Reporter's Record is $150.00 and

18   was paid by Alavoor Vasudevan.

19       WITNESS MY OFFICIAL HAND this the 12th day of

20   November, 2014.

21       /s/Kimberly Keeler
         Kimberly Keeler, CSR
22       Certification Number: 8253
         Expiration: December 31, 2014
23       Deputy Court Reporter, 300th Judicial District
         Brazoria County
24       111 E. Locust, Rm. 401
         Angleton, Texas 77515
25       (281)352-0863

                             KIM KEELER, CSR
                          DEPUTY COURT REPORTER
                           300TH DISTRICT COURT
Appendix B Trial Courts Judgment 27 May 2014
   The trial courts judgment is given here (next page)
                                                                1


 1                     REPORTER'S RECORD

 2                   VOLUME 1 OF 3 VOLUMES

 3                TRIAL COURT CAUSE NO. 63935

 4         APPELLATE COURT CAUSE NO. 14-14-00765-CV

 5

 6 IN THE MATTER OF              *    IN THE DISTRICT COURT OF
   THE MARRIAGE OF               *
 7                               *
   DEEPA VASUDEVAN               *    300TH JUDICIAL DISTRICT
 8 AND                           *
   ALAVOOR VASUDEVAN             *
 9                               *
   AND IN THE INTEREST OF        *
10 PALLAVI DEV, A CHILD          *    BRAZORIA COUNTY, TEXAS

11

12 ********************************************************

13                          MASTER INDEX

14 ********************************************************

15

16

17

18

19

20

21

22

23

24

25


                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                 2


 1                     A P P E A R A N C E S

 2

 3 MR. ALAVOOR VASUDEVAN

 4 PRO SE

 5 Post Office Box 710163

 6 Houston, Texas    77271

 7 Phone:   (832) 244-1927

 8 PETITIONER

 9

10 AND

11

12 RONALD A. BROWNSTEIN

13 SBOT NO. 03229800

14 5208 West Broadway, Suite 200

15 Pearland, Texas     77581

16 Phone:   (281) 485-2770

17 ATTORNEY FOR RESPONDENT/COUNTER-PETITIONER,

18 DEEPA VASUDEVAN

19

20

21

22

23

24

25


                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                       3


 1                      CHRONOLOGICAL INDEX

 2 VOLUME 1 - MASTER INDEX

 3

 4 VOLUME 2 - TRIAL ON FINAL MERITS

 5 MAY 27, 2014                                             PAGE VOL

 6 Witnesses Sworn by the Court        ..................      6   2

 7

 8 COUNTER-PETITIONER/

 9 RESPONDENT'S WITNESSES DIRECT CROSS REDIRECT RECROSS VOL

10 Vasudevan, Deepa              8       59      81                2

11 Brownstein, Ronald Allen     83       86                        2

12

13 Counter-Petitioner/Respondent Rests        ...........     88   2

14 Petitioner Offers Exhibits        ....................     88   2

15 Petitioner Rests     ..............................        92   2

16 Court's Orders     ................................        92   2

17 Court Adjourned     ...............................        96   2

18 Court Reporter's Certificate        ..................     97   2

19

20 VOLUME 3 - MOTION FOR NEW TRIAL

21 OCTOBER 8, 2014                                          PAGE VOL

22 Appearances    ...................................          2   3

23 Motion for New Trial     ..........................         4   3

24 Court's Ruling     ................................        10   3

25 Adjournment    ...................................         14   3


                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                  4


 1               CHRONOLOGICAL INDEX CONTINUED

 2 VOLUME 3 - MOTION FOR NEW TRIAL - (continued)

 3 OCTOBER 8, 2014                                     PAGE VOL

 4 Court Reporter's Certificate   ..................     15   3

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                              5


 1              ALPHABETICAL INDEX OF WITNESSES

 2 WITNESS' NAME           DIRECT CROSS REDIRECT RECROSS VOL

 3 Brownstein, Ronald Allen   83     86                   2

 4 Vasudevan, Deepa             8    59         81        2

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                             6


 1                OFFICIAL REPORTER'S RECORD

 2                       CERTIFICATION PAGE

 3

 4 THE STATE OF TEXAS)

 5 COUNTY OF BRAZORIA)

 6

 7 I, Renee Rape, Official Court Reporter in and for the
   300th District Court of Brazoria County, State of Texas,
 8 do hereby certify that the above and foregoing contains
   a true and correct transcription of all portions of
 9 evidence and other proceedings requested in writing by
   counsel for the parties to be included in this volume of
10 the Reporter's Record, in the above-styled and numbered
   cause, all of which occurred in open court or in
11 chambers and were reported by me.

12 I further certify that this Reporter's Record of the
   proceedings truly and correctly reflects the exhibits,
13 if any, admitted by the respective parties.

14 I further certify that the total cost for the
   preparation of this Reporter's Record is $576.00 and was
15 paid/will be paid by Petitioner, Mr. Alavoor Vasudevan.

16 WITNESS MY OFFICIAL HAND this the 17th day of November,
   2014.
17

18

19  /s/Renée Rape ____________
   Renée Rape, Texas CSR# 4031
20 Expiration Date: 12-31-16
   Official Court Reporter, 300th District Court
21 Brazoria County, Texas
   111 East Locust, RM 402
22 Angleton, Texas 77515
   979-864-1229
23

24

25


                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                               1


 1                     REPORTER'S RECORD

 2                   VOLUME 2 OF 3 VOLUMES

 3                TRIAL COURT CAUSE NO. 63935

 4         APPELLATE COURT CAUSE NO. 14-14-00765-CV

 5

 6 IN THE MATTER OF             *    IN THE DISTRICT COURT OF
   THE MARRIAGE OF              *
 7                              *
   DEEPA VASUDEVAN              *    300TH JUDICIAL DISTRICT
 8 AND                          *
   ALAVOOR VASUDEVAN            *
 9                              *
   AND IN THE INTEREST OF       *
10 PALLAVI DEV, A CHILD         *    BRAZORIA COUNTY, TEXAS

11

12 ********************************************************

13                   TRIAL ON FINAL MERITS

14 ********************************************************

15 On the 27th day of May, 2014, the following proceedings

16 came on to be heard in the above-entitled and numbered

17 cause before the Honorable K. Randall Hufstetler, Judge

18 presiding, held in Angleton, Brazoria County, Texas.

19

20 Proceedings reported by Machine Shorthand Method.

21

22

23

24

25


                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                 2


 1                     A P P E A R A N C E S

 2

 3 MR. ALAVOOR VASUDEVAN

 4 PRO SE

 5 Post Office Box 710163

 6 Houston, Texas    77271

 7 Phone:   (832) 244-1927

 8 PETITIONER

 9

10 AND

11

12 RONALD A. BROWNSTEIN

13 SBOT NO. 03229800

14 5208 West Broadway, Suite 200

15 Pearland, Texas     77581

16 Phone:   (281) 485-2770

17 ATTORNEY FOR RESPONDENT/COUNTER-PETITIONER,

18 DEEPA VASUDEVAN

19

20

21

22

23

24

25


                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                      3


 1                           I N D E X

 2 MAY 27, 2014                                             PAGE VOL

 3 Witnesses Sworn by the Court        ..................     6   2

 4

 5 COUNTER-PETITIONER/

 6 RESPONDENT'S WITNESSES DIRECT CROSS REDIRECT RECROSS VOL

 7 Vasudevan, Deepa              8       59      81               2

 8 Brownstein, Ronald Allen     83       86                       2

 9

10 Counter-Petitioner/Respondent Rests        ...........    88   2

11 Petitioner Offers Exhibits        ....................    88   2

12 Petitioner Rests     ..............................       92   2

13 Court's Orders     ................................       92   2

14 Court Adjourned     ...............................       96   2

15 Court Reporter's Certificate        ..................    97   2

16

17

18

19

20

21

22

23

24

25


                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                  4


 1                         EXHIBIT INDEX

 2 PETITIONER'S EXHIBITS

 3 NO.   DESCRIPTION                     OFFERED   ADMITTED   VOL

 4   1   Second Amended Inventory and       88        90      2

 5       Appraisement of Alavoor

 6       Vasudevan

 7   2   Objections to Inventory Filed      90         X      2

 8       By Wife on 9 May 2014

 9   5   Citibank Account Statement for     67         X      2

10       April 1, 2003 to March 31, 2004

11 12    Wedding Photographs Showing        71         X      2

12       Gold, Diamonds, Jewelry

13 13    Handwriting Diary of Wife          71         X      2

14 14    1. Bank of America Payment         71        75      2

15       Notice, 7-1-13 to 6-30-14

16       2. Bank of America Payment

17       Notice, 7-1-08 to 6-30-09

18       3. Bank of America Account Statement

19       August, 2001 - Pages 1 and 2 of 13

20       4. Bank of America Account Statement

21       August, 2001 - Pages 7 and 8 of 13

22       5. Bank of America Account Statement

23       July, 2002 - Pages 1 and 2 of 13

24       6. Bank of America Account Statement

25       July, 2002 - Pages 3 and 4 of 13


                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                  5


 1                     EXHIBIT INDEX CONTINUED

 2 PETITIONER'S EXHIBITS

 3 NO.   DESCRIPTION                     OFFERED   ADMITTED   VOL

 4 14    7. Handwritten Notes                71        X      2

 5 15    Handwritten Notes                   71        X      2

 6 16    Samples of Identity Thefts and      72        X      2

 7       Article from Odisha Sun Times

 8

 9 RESPONDENT/COUNTER-PETITIONER'S EXHIBITS

10 NO.   DESCRIPTION                     OFFERED   ADMITTED   VOL

11   1   Bank of America Account             31       32      2

12       Activity as of 10-28-13

13   2   Letters between Petitioner          33       33      2

14       and Mr. Ron Brownstein

15   3   Deepa Vasudevan's Motion to         36       38      2

16       Compel Discovery and for

17       Sanctions and Protective Order

18   4   Affidavit for Business Records      41       42      2

19       For Deepa Vasudevan

20   5   Fourth Amended Inventory and      43/50      50      2

21       Appraisement of Deepa Vasudevan

22   6   Photograph                          49       49      2

23   7   Photograph                          52       52      2

24   8   Attorney's Fees for Ronald          85       86      2

25       Allen Brownstein


                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                  6


 1                         MAY 27, 2014

 2                THE COURT:   All right.    All those who are

 3 going to be testifying in the Vasudevan matter, please

 4 stand and raise your right hand to be sworn.

 5                (The witnesses were sworn by the Court.)            11:34AM

 6                THE COURT:   All right.    Please have a seat

 7 at counsel table, and we will get started.

 8                All right.   Mr. Brownstein?

 9                MR. BROWNSTEIN:    Well, Your Honor, I am the

10 Counter-Petitioner in this case.        I would be glad to         11:35AM

11 proceed forward if Alavoor would allow me to do so.

12                THE COURT:   Mr. Vasudevan?

13                MR. VASUDEVAN:    Yes, sir.

14                THE COURT:   You are representing yourself?

15                MR. VASUDEVAN:    Yes, Your Honor.                  11:35AM

16                THE COURT:   And you understand this is on

17 final today?

18                MR. VASUDEVAN:    Yes.

19                THE COURT:   Give me just one second.

20                And this was consolidated with another case,        11:37AM

21 66539.

22                MR. VASUDEVAN:    Yes.

23                THE COURT:   So, we have 63935 and 66539.

24 Everything is in the older matter.        And we're still

25 working with your original petition; is that correct?              11:37AM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                 7


 1             MR. VASUDEVAN:      Yes.

 2             THE COURT:      And, Mr. Brownstein, you have --

 3 is it still your original Counter-Petition, or have you

 4 had an amended?

 5             MR. BROWNSTEIN:      The original                     11:38AM

 6 Counter-Petition was filed by previous counsel from

 7 Scott Brown's office.     I had filed a First Amended

 8 Counter-Petition and supplemented that twice, the most

 9 recent of which was a name change request, Your Honor.

10             So, my active pleadings are my First Amended          11:38AM

11 Counter-Petition with two supplemental -- two

12 supplements to that document, Your Honor.

13             THE COURT:      November 22, 2013, and

14 December 16, 2013.     I have both of those.

15             All right.      Mr. Vasudevan, do you want to         11:39AM

16 proceed as the Petitioner, or do you want Mr. Brownstein

17 to proceed first as the Counter-Petitioner?     Your

18 choice.

19             MR. VASUDEVAN:      It doesn't matter.   He can

20 proceed.                                                          11:39AM

21             THE COURT:      Thank you.

22             Mr. Brownstein, on your Counter-Petition.

23             MR. BROWNSTEIN:      Your Honor, I first ask the

24 Court to take judicial notice of the entire file in this

25 case, including the original Application for Protective           11:39AM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                8


 1 Order of which this, being the older case, has now been

 2 consolidated with the divorce action.

 3                THE COURT:   I'll take notice of both files

 4 in 63935 and 66539.

 5                MR. BROWNSTEIN:    All right.   I would like to   11:40AM

 6 call my client, Mrs. Deepa Vasudevan.

 7                THE COURT:   Once you're seated, if you'll

 8 pull that microphone in front of you, please.

 9                You may proceed.

10                        DEEPA VASUDEVAN,                          11:40AM

11 and having been first duly sworn, testified as follows:

12                       DIRECT EXAMINATION

13 BY MR. BROWNSTEIN:

14    Q.   Please tell the Judge your name.

15    A.   Deepa Vasudevan.                                         11:40AM

16    Q.   And may I address you as Deepa, since that's how

17 I've known you for over two years in this case?

18    A.   Yes.

19    Q.   Mrs. Deepa, prior to filing your lawsuit and

20 Counter-Petition for divorce, you first filed an                 11:40AM

21 Application for a Protective Order against your husband;

22 is that correct?

23    A.   Yes.

24    Q.   Are you married to Alavoor Vasudevan?

25    A.   Yes.                                                     11:41AM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                             9


 1    Q.   When did the two of you marry?

 2    A.   March, 1992.

 3    Q.   And when did you separate, more or less, living

 4 together as husband and wife?

 5    A.   Around June.   I filed for the Protective Order       11:41AM

 6 in June of 2011.

 7    Q.   Prior to filing your -- and you subsequently

 8 then filed with Scott Brown's office a Petition or a

 9 Counter-Petition for divorce; is that correct?

10    A.   Yes.                                                  11:41AM

11    Q.   Prior to filing your Counter-Petition for

12 divorce, did you live in the state of Texas at least six

13 months and Brazoria County the preceding 90-day period?

14    A.   Yes.

15    Q.   Approximately six months before you filed for         11:41AM

16 divorce, you filed your Application for Protective

17 Order; is that correct?

18    A.   Yes.

19    Q.   Why did you seek the protection of the Court?

20    A.   Because at the point that I filed for it, I had       11:42AM

21 the injury to myself and I was not in a safe

22 environment; and both for me and my daughter, I needed

23 some protection because I was abused both mentally,

24 physically, as well as sexually by my husband.

25    Q.   And in your Application for Protective Order,         11:42AM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                            10


 1 there was attached an affidavit which accused your

 2 husband of certain activity.    Is it true --

 3    A.   Yes.

 4    Q.   -- that your husband threatened to kill you and

 5 your daughter?                                                11:42AM

 6    A.   Yes.

 7    Q.   Is it true that he threatened to burn down the

 8 house with you and your daughter in it?

 9    A.   Yes.

10    Q.   Is it true that your husband had a history or         11:43AM

11 pattern of physically assaults upon you?

12    A.   Yes.

13    Q.   Would he grab you and shake you?

14    A.   Yes.

15    Q.   Why would he do that?                                 11:43AM

16    A.   In most cases, it was as if it was because he

17 wanted to either get physical with me or if there was a

18 disagreement on any issue relating to finances.

19    Q.   On June 26, 2011, the day before you filed

20 your -- or prepared your affidavit, is it true that he        11:43AM

21 followed you into the bathroom and started shaking you

22 and pinning you against the bathroom wall?

23    A.   Yes.

24    Q.   Who came to your rescue?

25 A. I called one of my friends, and her husband           11:43AM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                                  11


 1 came.   They lived in the neighborhood, and they came to

 2 help me.

 3    Q.      Was your daughter in the house at this time?

 4    A.      She was.    She was sleeping upstairs.

 5                   MR. BROWNSTEIN:   May I approach, Your Honor?     11:44AM

 6                   THE COURT:   Yes, sir.

 7    Q.      (BY MR. BROWNSTEIN)      As a result of your

 8 Application for Temporary Orders -- for a Protective

 9 Order, you and your husband and his respective attorney

10 agreed to Temporary Orders; is that correct?                        11:44AM

11    A.      Yes.

12                   MR. BROWNSTEIN:   Judge, these were filed

13 with the Court on July 22nd, 2011.

14    Q.      (BY MR. BROWNSTEIN)      In the Temporary Orders,

15 was it agreed upon at that time that although the two of            11:44AM

16 you did not agree and use the term "conservator", that

17 you were appointed the primary custodian of your

18 daughter?

19    A.      Yes.

20    Q.      Your daughter was what age at that time?                 11:44AM

21    A.      She was 15 and a half.

22    Q.      Okay.    And she was going to public schools; is

23 that correct?

24    A.      Yes.

25    Q.      And pursuant to the terms of the agreement, you          11:45AM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                            12


 1 were agreed to have exclusive rights to designate where

 2 the child lived within Brazoria and the surrounding

 3 counties?

 4    A.      Yes.

 5    Q.      Exclusive right to consent to medical and          11:45AM

 6 surgical treatment involving any invasive procedures?

 7    A.      Yes.

 8    Q.      Exclusive right to psychiatric and psychological

 9 treatment of the child?

10    A.      Yes.                                               11:45AM

11    Q.      Exclusive right to receive support for the

12 child, child support?

13    A.      Yes.

14    Q.      Exclusive right to represent the child in legal

15 action; to agree, if you so consented, to early marriage      11:45AM

16 or enlistment in the armed forces; to make educational

17 decisions; and to manage her estate, all of these being

18 exclusively awarded to you in this agreement; is that

19 correct?

20    A.      Yes.                                               11:45AM

21    Q.      Regarding your husband's possession or access to

22 the child, was it agreed that any access by your

23 husband, Alavoor, was to be supervised by a friend or a

24 family member designated by you?

25    A.      Yes.                                               11:46AM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                13


 1    Q.   And that no specific times and dates were

 2 awarded to him on visitation.

 3    A.   Yes.

 4    Q.   And you both agreed that was in the best

 5 interest of the child.                                            11:46AM

 6    A.   Yes.

 7    Q.   Why didn't -- did the child want to be around

 8 the father?

 9    A.   The child has had actually no bond at all with

10 the father.    He had not spent any time with her.     Her        11:46AM

11 complete care from when she was born close to about four

12 years was helped by my mother because I was doing my

13 residency.    And after that, after my mom passed, it was

14 pretty much under -- she was under my care.

15                So, she had no bond whatsoever.   There has        11:46AM

16 never been a day that she's been alone with her father

17 taking care of her.    So, she was very, very nervous

18 about staying with him.    And after the threatening

19 episode in June, there was definitely no -- I was very

20 nervous and so was she to spend any amount of time with           11:47AM

21 him alone.

22    Q.   As a matter of fact, since the date of your

23 Protective Order hearing, which occurred on July the

24 19th, 2011; is that correct?

25    A.   Yes.                                                      11:47AM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                            14


 1    Q.     To today's date, has the father ever had the

 2 child spend overnight access with him?

 3    A.     No.

 4    Q.     How many times has the father, your husband,

 5 physically been in the presence of the child for              11:47AM

 6 visitation or access?

 7 A. I would say three to four times.

 8    Q.     And have all of those times been supervised?

 9    A.     Yes.

10    Q.     And have sometimes you've been the person to        11:47AM

11 supervise that visitation?

12    A.     Yes.

13    Q.     Regarding the child support, did you agree that

14 Mr. Vasudevan, your husband, would pay child support as

15 deemed appropriate by him?                                    11:48AM

16    A.     Yes.

17    Q.     Until September of 2011, at which time -- at

18 that time, either party could seek additional orders; is

19 that correct?

20    A.     Yes.                                                11:48AM

21    Q.     As part of your agreement in this Protective

22 Order application, did you also agree that both of you

23 would attend a parent education and family stabilization

24 course?

25    A.     Yes.                                                11:48AM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                             15


 1    Q.    And that you would present proof that you have

 2 taken that course and filed your certificate with the

 3 Court?

 4    A.    Yes.

 5    Q.    Did you take that course?                             11:48AM

 6    A.    Yes.

 7    Q.    And did you file that certificate with the

 8 Court?

 9    A.    Yes.

10    Q.    Do you know if your husband ever filed any            11:48AM

11 certificate with the Court?

12 A. I'm not aware.

13    Q.    All right.   Was your husband also ordered to

14 attend at least ten sessions of anger management?

15    A.    Yes.                                                  11:49AM

16    Q.    Did he ever tell you if he had attended all ten

17 sessions or at least ten sessions?

18    A.    He did not tell me.

19    Q.    You also agreed at the time of the hearing on

20 your Protective Order that the residence of the parties,       11:49AM

21 3402 Castle Pond, that you would be awarded the

22 exclusive use of that house.

23    A.    Yes.

24    Q.    And that you would have the exclusive use of

25 your Mercedes.                                                 11:49AM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                             16


 1    A.    Yes.

 2    Q.    And that your husband, if he has not already

 3 vacated, vacate the premises; is that correct?

 4    A.    Yes.

 5    Q.    You each had exclusive use of certain vehicles.       11:49AM

 6                 And there was an issue regarding a pink

 7 computer that was addressed in the Temporary Orders.      He

 8 was ordered to return the pink computer belonging to

 9 your daughter, Pallavi; is that correct?

10    A.    Yes.                                                  11:50AM

11    Q.    Now, tell me the date of birth of Pallavi, if

12 you know it.

13 A. 12-7-1995.

14    Q.    Did you and your husband acquire a pink computer

15 for your daughter's education?                                 11:50AM

16    A.    Yes.

17    Q.    At that time, was she doing very well in school?

18    A.    Extremely well.

19    Q.    As a matter of fact, has she graduated number

20 one in her class at Dawson High School in Pearland,            11:50AM

21 Texas?

22    A.    Yes.

23    Q.    She's the valedictorian.

24    A.    Yes.

25    Q.    What would she use that pink computer for?            11:50AM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                              17


 1    A.   She had all of her files on -- all the Word

 2 files that she used to do her school work on, she had

 3 saved them on that file.

 4              And after the Protective Order was filed,

 5 two hours later, my husband came to the house when he           11:51AM

 6 was ordered not to by the Court.    And my daughter was

 7 with her -- the housekeeper.    And he came, disconnected

 8 all the connections, all the computer connections, took

 9 her pink laptop which was there, and left at that point.

10              And so, she was distraught because all her         11:51AM

11 work was on the computer.    And hence, I had to come back

12 and file, so that way I was able to get that computer

13 back to her, at least to get all the files transferred

14 back to a new computer, if I needed to.

15    Q.   All right.   And did Alavoor return the computer        11:51AM

16 back to your daughter?

17    A.   After the Court ordered, yes.

18    Q.   Okay.

19              MR. BROWNSTEIN:    Your Honor, I have not

20 marked the Temporary Orders as an exhibit since it's a          11:51AM

21 part of the Court's file.    But if you wanted a written

22 copy -- I didn't know which is easier for you to review,

23 if it's --

24              THE COURT:    I have it electronically.

25              MR. BROWNSTEIN:    So, you do not need it for      11:52AM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                               18


 1 that purpose.

 2             THE COURT:     I don't need it unless you want

 3 it marked as an exhibit.    It's up to you.

 4             MR. BROWNSTEIN:     No, I do not, Your Honor.

 5             THE COURT:     All right.   Thank you.               11:52AM

 6    Q.   (BY MR. BROWNSTEIN)     Deepa, would you tell us a

 7 little bit about your educational background?

 8 A. I am an MD by my degree, and I finished my

 9 medical school in India in 1992.    And I had, in Europe,

10 internship that I did not complete.     And I got married        11:53AM

11 and I came to the United States, did my exams, went back

12 to finish the course, and then did my residency here

13 with the University of Texas.

14             So, I have an undergraduate degree, which is

15 from India, and then an MD, which is also from India.            11:53AM

16 But passing my exams, I was able to start my residency

17 in the United States.

18    Q.   All right.    And tell me a little bit about your

19 employment history.

20    A.   Okay.   So, I started my residency 1995, June.           11:53AM

21 And before that, I was here for a very short time.     I

22 came in here in 1993, joined my husband for about seven

23 months, did my exams, went back, finished all the

24 required training, the internship that I had to do.

25 Came back in early '95, took all my interviews, and then         11:53AM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                                  19


 1 started working in 1995.       From '95 to '98, I was an

 2 intern at the University of Texas in Houston.

 3       Q.   All right.    I'm going to stop you.   During your

 4 internship, '95 through '98 --

 5       A.   Yes.                                                     11:54AM

 6       Q.   -- what was your approximate salary or income?

 7       A.   About 36,000.

 8       Q.   All right.

 9       A.   Annually.

10                   And then in 1998, September, I was offered        11:54AM

11 the position of a faculty with the university and I

12 accepted that and that's where I am presently employed

13 to.

14       Q.   Can you tell us approximately the incomes you

15 have made since becoming a faculty member at the                    11:54AM

16 University of Texas?

17       A.   So, initially, I started off at 110 to 120,000.

18 And then progressively -- for a couple of years, I

19 stayed at that salary and then went up to about 150 and

20 -- for another few years.        And then last year, I was          11:54AM

21 promoted; and I'm right now at 195,000.

22       Q.   All right.    Of the marriage, Pallavi was the

23 only child born; is that correct?

24       A.   Yes.

25       Q.   You have identified her on your petition as --           11:55AM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                                   20


 1 her name as Pallavi, last name, D-e-v; is that correct?

 2    A.      Yes.

 3    Q.      No other children were born or adopted during

 4 your marriage?

 5    A.      No.                                                       11:55AM

 6    Q.      And you are not expecting a child at this time.

 7    A.      No.

 8    Q.      As grounds for divorce, you have alleged two

 9 grounds.    One, that your marriage has become

10 insupportable due to discord or conflict of                          11:55AM

11 personalities between you and your husband that destroys

12 the legitimate ends of the marriage relationship and

13 prevents any reasonable expectation of reconciliation.

14 Is that true?

15    A.      Yes.                                                      11:55AM

16    Q.      You've also alleged that your husband is guilty

17 of cruel treatment towards you of a nature that renders

18 further living together insupportable.           Is that also

19 true?

20    A.      Yes.                                                      11:56AM

21    Q.      Can you be more specific and give examples of

22 how your husband's cruel treatment has caused you to

23 seek this divorce?

24    A.      To go back a little bit, ours was an arranged

25 marriage.        And it was in 1992 that our families arranged       11:56AM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                                 21


 1 the wedding.     And my husband returned back to the United

 2 States after the wedding in March of 1992.      I joined him

 3 in January of 1993 for a short time.

 4                The -- and then the first three years we

 5 spent a little time just because of my travel between              11:56AM

 6 India and here.     So, I did not know him very well at

 7 that point.     After coming and spending some time with

 8 me, I've always had -- it's always been what he's

 9 wanted, whether it's been emotional, physical, sexual.

10 It's never been what I have wanted.      It's always been --       11:57AM

11 that was always the way it worked.      And I was new.    I

12 was young.     I was about 22.   So, I didn't -- and I came

13 from a very different culture where I was raised very

14 differently.

15                We had Pallavi in 1995, about a year after I        11:57AM

16 had stayed with him.     And all through the pregnancy, he

17 had not come with me even for maybe one visit to the

18 physician.     Never offered any emotional, financial, or

19 physical support of any kind.      It was just, you know, a

20 way to -- just fathering a child.      That was all that was       11:57AM

21 important to him.

22                After the child was born, I was a resident

23 and so, my mother did come here to help me with the

24 child.   She took care of the child most of the time for

25 about four years.     During those times, there was very           11:57AM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                22


 1 minimal help offered, whether it was taking care of her,

 2 whether it was taking her to the doctors.        I had a

 3 full-time housekeeper who would help my mother take care

 4 of the child's needs.     The child slept with my mother in

 5 her room.                                                         11:58AM

 6                There was never an emotional bonding that

 7 was there with him and his child.      And after I started

 8 my -- I finished my residency, I became the primary

 9 caretaker of the child.     All her visits, all her school

10 care, everything related to Pallavi was done by me.               11:58AM

11                In 2007, I lost my mother to breast cancer.

12 At that point, he started mentally, as well as

13 emotionally, abusing me.     It was like the child was

14 always the center.     He knew that the child was my

15 weakest link; and so, it was always I'm going to tell             11:58AM

16 the child or I'm going to take her here or -- it was

17 very different.

18                Never provided for her.    And I used to go to

19 work and never be sure that I would come back and have

20 the child fed or even taken to any of the activities she          11:59AM

21 needed.     We had a housekeeper who did most of the work.

22                Emotionally, it was very difficult because

23 it was always about what he wanted and I had to give in

24 just because we had a very young child.        I was unsure of

25 the system.     I had just lost my mother.     I was probably     11:59AM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                               23


 1 at my lowest time.

 2               At that time, financially, he made several

 3 steps where he actually closed out an account, took

 4 money away.   And so, at that point, I had to start

 5 making some financial decisions myself and that was              11:59AM

 6 difficult for him to digest and he emotionally got

 7 worse.

 8               This continued for about ten years where I

 9 was the primary caretaker for Pallavi.         Even for a

10 breakfast appointment, like a breakfast with dad, I had          11:59AM

11 to send money with the child, so that he could get a

12 donut for her -- I mean, she could buy him a donut

13 instead of the other way around.

14               About when she was 15, I think, my patience

15 broke and it was getting -- every single day was a               12:00PM

16 challenge.    Either it was physical, it was mental, it

17 was emotional or sexual.     And finally, I think a time

18 came where I couldn't handle; and I moved upstairs into

19 a bedroom upstairs.     And I think that was the one where

20 the physical abuse got quite strong.                             12:00PM

21               I actually had to call in several friends

22 several times to talk to him because he was under the

23 impression that if he wanted something, he got it,

24 whether it was physical, mental, financial, or sexual.

25               And when I moved into a separate bedroom, I        12:00PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                 24


 1 think it was very difficult for him to understand that,

 2 you know, he was not getting what he needed.        At that

 3 point, I think the physical abuse got worse.

 4                And I had kept my child very separate from

 5 all this.    Whatever was happening between us was always          12:00PM

 6 between four walls.     But I think with this, it sort of

 7 separated out and my child got to see some of it.         And I

 8 think when one of -- when I woke up one day and I walked

 9 down, that was when he pinned me down and I was very

10 nervous.    I thought that would have been my last day.       I    12:01PM

11 did not think I would survive that, and I'm glad I did.

12                And that's when I made the decision to say

13 that I needed to file for -- I couldn't take the

14 physical, mental, as well as sexual torture anymore.

15 So, that's when I filed for the Temporary Orders.                  12:01PM

16                THE COURT:   All right.   We're going to

17 recess for lunch.     See y'all at 1:00 o'clock.

18                (Recess was taken.)

19                THE COURT:   All right.   Let's continue.

20                Mr. Brownstein?                                     01:14PM

21                MR. BROWNSTEIN:   Yes, Your Honor.    May I

22 proceed?

23                THE COURT:   Yes, sir.

24    Q.      (BY MR. BROWNSTEIN)   Deepa, tell the Judge a

25 little bit about your husband's educational background             01:15PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                               25


 1 and his work history.

 2    A.   He has an undergraduate degree in engineering

 3 from India, which is called BS.    And he has an MS from

 4 university -- University of Texas El Paso here.      And

 5 he's done several courses online, as well as he's                01:15PM

 6 pursuing a PhD, I think.

 7    Q.   All right.    And is his pursuit of a PhD, is that

 8 in computer engineering or a computer science field?

 9 A. I think it is in computer science.

10    Q.   And has your husband been employed throughout            01:15PM

11 the marriage?

12    A.   Through most of the marriage, yes, he's been

13 employed.   He had a few months probably in 2003 that he

14 was looking for work in between, but most of the time

15 all throughout he has been employed.                             01:16PM

16    Q.   All right.    Can you tell us the type of

17 employment, who his -- who his employers were and his

18 approximate income?

19 A. In California where we were initially, he was

20 working for a company called Amdahl; and he made                 01:16PM

21 anywhere between 80 to 120,000.    And then after that, he

22 worked for an accounting corporation in Houston.      And

23 subsequent to that, he changed -- he's worked for the, I

24 think, San Jac college.    He has worked for other

25 companies, and his income has been anywhere between 80           01:16PM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                               26


 1 to 110,000.

 2    Q.   Is he employed today?

 3    A.   Yes.

 4    Q.   Okay.     Who is he currently employed with?

 5    A.   I'm not sure, but I think ABB is what I was              01:17PM

 6 told.

 7    Q.   All right.     And his approximate income today is

 8 what?

 9    A.   About 90 to 100,000.

10    Q.   As your child is getting ready for graduation,           01:17PM

11 tell me about her future plans.

12    A.   My daughter wants to pursue medicine as a

13 career; so, she looked at several undergraduate

14 colleges.     And we went -- and we were in-state touring,

15 as well as out of state.     And she has decided to go to        01:17PM

16 University of Texas Dallas, the provision with admission

17 to Southwestern Medical School in Dallas.

18    Q.   And how many campuses or universities did you

19 join her in looking at before she made her decision?

20    A.   We went to about six campuses, and I was there           01:18PM

21 in all of them.

22    Q.   And, Deepa, tell me about your future.

23                By the way, you and your husband are both

24 naturalized U.S. citizens; is that correct?

25    A.   Yes.                                                     01:18PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                 27


 1    Q.    And what are your future plans regarding service

 2 to our country?

 3    A.    At this point since my biggest commitment, which

 4 was my daughter, is going to go off to college, it has

 5 given me some chance -- I always wanted to give back to            01:18PM

 6 the country that gave me quite a bit.          So, I'm planning

 7 to be a reservist in the Army for -- for a couple of

 8 years.   So, I've already talked to the U.S. Army

 9 recruiters.   I haven't decided on a date because my

10 daughter is still a little nervous, but I probably will            01:18PM

11 do that next year.

12               And that entails two months out of the year

13 that I need to go and serve at one of the Army bases;

14 and if there is a need determined, I will be asked to go

15 serve in that area.     And that may mean that with the            01:18PM

16 state I may be -- I will have to give a temporary

17 resignation with the fact that since it's a federal

18 opportunity, I will be given my job back when I do come

19 back from service.

20    Q.    As a reservist, is it possible that you could be          01:19PM

21 called up for an indefinite time period if the military

22 branch so chooses?

23    A.    Yes, that's a possibility.

24    Q.    Okay.    In July 13 of 2012, you filed a Motion to

25 Modify the Temporary Orders seeking child support; is              01:19PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                    28


 1 that correct?

 2    A.      Yes.

 3    Q.      And why did you do that?

 4    A.      Because initially when we came and I got the

 5 Temporary Orders, my husband was supposed to pay child                01:19PM

 6 support as deemed appropriate; but he never paid me any

 7 support.     And hence, I had to file a motion to ask him

 8 to pay child support.

 9    Q.      As a matter of fact, he contributed no support

10 to you from the date of your hearing on the Temporary                 01:20PM

11 Orders on your Protective Order, that was July 22nd of

12 2011, until September 1st of 2012; is that correct?

13    A.      Yes.

14                   MR. VASUDEVAN:   Objection, please, because I

15 was told not to give her any support by --                            01:20PM

16                   THE COURT:   I didn't understand.   You were

17 told what?

18                   MR. VASUDEVAN:   I was told not to give her

19 any support or anything because of the court order.

20                   THE COURT:   Okay.   Go ahead.                      01:20PM

21    Q.      (BY MR. BROWNSTEIN)     So, that period, September,

22 2011 -- I mean, July, 2011, through September of 2012,

23 was 14 months where he contributed nothing to the

24 support of you and your child; is that correct?

25    A.      Yes.                                                       01:20PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                              29


 1    Q.    You and your husband reached an agreement with

 2 his attorney at that time for additional Temporary

 3 Orders; is that correct?

 4    A.    Yes.

 5    Q.    And commencing -- and that was a court order of        01:21PM

 6 this Court.

 7                 MR. BROWNSTEIN:   May I approach again, Your

 8 Honor?

 9                 THE COURT:   Yes, sir.

10    Q.    (BY MR. BROWNSTEIN)      Deepa, you and your husband   01:21PM

11 reached an agreement that was filed with the Court on

12 September the 11th, 2012, now ordering your husband to

13 pay child support; is that correct?

14    A.    Yes.

15    Q.    And was he ordered to pay you $1,200 per month         01:22PM

16 beginning September 1st, 2012?

17    A.    Yes.

18    Q.    And a like payment due and payable on each month

19 until further order of the Court; is that correct?

20    A.    Yes.                                                   01:22PM

21    Q.    And did your husband initially pay his

22 Court-ordered support of $1,200 per month?

23    A.    He started -- I think, the first month was

24 September; and since then, he did not pay one month of

25 child support from the time he was ordered to now.              01:22PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                 30


 1    Q.   Okay.     All right.    Did it come to pass that in

 2 November of 2012 -- well, let me have my outline back.

 3                I'm going to hand you what is marked as

 4 Respondent's Exhibit Number 1.      And is this a record of

 5 your bank records where your husband was making direct             01:23PM

 6 deposits of child support?

 7    A.   Yes.

 8    Q.   All right.     He was not ordered to pay through

 9 the Child Support Office; is that correct?

10    A.   Yes.                                                       01:23PM

11    Q.   All right.     For the payment of November, 2012,

12 did he pay you $1,200?

13    A.   No.

14    Q.   How much did he pay you?

15    A.   It says $1,048.36.                                         01:23PM

16    Q.   Do you know why he paid you less than the $1,200

17 he was ordered to pay?

18    A.   Because he took me and my daughter out for

19 dinner; and so, the cost of the dinner was --

20                MR. VASUDEVAN:    Objection, Your Honor.    This    01:24PM

21 is not correct.    This is the utility bill I paid.       Maybe

22 that's --

23                MR. BROWNSTEIN:    Your Honor, opposing

24 counsel will get a chance to cross-examine her.

25                THE COURT:   Go ahead.                              01:24PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                              31


 1    Q.   (BY MR. BROWNSTEIN)      Okay.   So, he paid you less

 2 than 1,200 --

 3    A.   Yes.

 4    Q.   -- because he took you out to dinner.

 5    A.   Yes.                                                    01:24PM

 6    Q.   That difference was $151.64.

 7    A.   Yes.

 8    Q.   Was that the cost of the dinner?

 9    A.   Yes.

10    Q.   And in which he participated, as well.                  01:24PM

11    A.   Yes.

12    Q.   Did he also miss a payment in July of 2013?

13    A.   Yes.

14    Q.   Okay.    Has he ever caught that payment up?

15    A.   No.                                                     01:24PM

16    Q.   Okay.    Does Respondent's Exhibit Number 1

17 evidence the November payment of 2012 that he was short

18 and also evidence that there is no payment or no credit

19 for child support that he delivered into your bank

20 account for the month of July of 2012?                          01:25PM

21    A.   Yes.

22                MR. BROWNSTEIN:   I'm going to offer

23 Respondent's Exhibit Number 1.

24                (Discussion off the record between

25 Mr. Brownstein and Mr. Vasudevan.)                              01:25PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                      32


 1                   MR. BROWNSTEIN:    Your Honor, I'm going to

 2 offer Respondent's Exhibit Number 1.

 3                   THE COURT:   Any objection?

 4                   MR. VASUDEVAN:    Yes, Your Honor.    On this,

 5 the 1,048, that is due to the utility bill, which came                  01:25PM

 6 to my address.

 7                   THE COURT:   That's cross.     You'll have an

 8 opportunity to ask her some questions.           All I'm asking

 9 you right now is do you object to this being a copy of a

10 bank statement --                                                       01:25PM

11                   MR. VASUDEVAN:    No.

12                   THE COURT:   -- of the witness?

13                   All right.   One is admitted.

14                   MR. BROWNSTEIN:    Thank you, Your Honor.

15    Q.      (BY MR. BROWNSTEIN)      Additionally, did you have          01:25PM

16 your attorney send your husband a letter, among other

17 things, indicating that he was behind in his child

18 support?

19    A.      Yes.

20    Q.      Okay.    And is Respondent's Exhibit Number 2 a              01:26PM

21 true and correct copy of the letter sent to your

22 husband, among other things, notifying him that he was

23 behind in his child support of past due?

24    A.      Yes.

25    Q.      Okay.    Attached as part of Respondent's Exhibit            01:26PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                                     33


 1 Number 2, is this a true and correct copy of the

 2 response, in part, received by you or your attorney

 3 indicating that Alavoor indicated that there was a delay

 4 due to a technical problem on the bank website?

 5    A.      Yes.                                                        01:26PM

 6    Q.      Is that correct?

 7                   MR. BROWNSTEIN:    Do you have any objections

 8 to our correspondences?

 9                   MR. VASUDEVAN:    No.

10                   MR. BROWNSTEIN:    Okay.   No objection, Your        01:27PM

11 Honor, I ask that Respondent's Number 2 be admitted.

12                   THE COURT:   Two will be admitted.

13    Q.      (BY MR. BROWNSTEIN)      On or about February 14th

14 of 2013, did your husband file a Motion to Compel

15 Discovery?                                                             01:27PM

16    A.      Yes.

17    Q.      All right.    And at this time, he was no longer

18 being represented by Annette Henry?          He was representing

19 himself.

20    A.      Yes.                                                        01:27PM

21    Q.      Okay.    And was hearing held on that Motion to

22 Compel on March 11th, 2013?

23    A.      Yes.

24    Q.      At the hearing on March 11, 2013, the Court made

25 a ruling denying your husband's Motion to Compel                       01:28PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                              34


 1 Production; is that correct?

 2    A.      Yes.

 3    Q.      And in addition, the Court ordered your husband

 4 to pay you $600 in attorney's fees and costs on or

 5 before March 18th, 2013; is that correct?                       01:28PM

 6    A.      Yes.

 7    Q.      Did you ever receive that payment?

 8    A.      No.

 9    Q.      As we sit here today, your husband continues to

10 violate that Court order by not paying the $600; is that        01:28PM

11 correct?

12    A.      Yes.

13    Q.      Shortly after the hearing, on March the 19th,

14 your husband filed a request for court order on the

15 Motion to Compel that the Judge just made a ruling on;          01:29PM

16 is that correct?

17    A.      Yes.

18    Q.      And he also submitted to the Court a court order

19 for the Judge to sign; is that correct?

20    A.      Yes.                                                 01:29PM

21    Q.      That was never heard or submitted to the Court;

22 was it?

23    A.      No.

24    Q.      Do you know why your husband sent a second

25 request and a proposal for the Judge to sign the Motion         01:29PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                              35


 1 to Compel when the Judge had just made a ruling seven

 2 days prior?

 3 A. I'm not sure.

 4    Q.    On June 5th, 2013, did you request that I

 5 forward a notice to take the oral deposition of your            01:30PM

 6 husband set for July 11, 2013?

 7    A.    Yes.

 8    Q.    At the deposition set in my office on July 11,

 9 2013, did your husband appear at his deposition?

10    A.    No.                                                    01:30PM

11    Q.    Were you required through your attorney to pay

12 the court reporter $150 for her appearance?

13    A.    Yes.

14                 MR. BROWNSTEIN:   May I approach again, Your

15 Honor?                                                          01:31PM

16                 THE COURT:   Yes, sir.

17    Q.    (BY MR. BROWNSTEIN)      Because your husband failed

18 to appear for his deposition and because he was

19 forwarding numerous additional production-related

20 requests, were you forced to file a Motion to Compel            01:31PM

21 Discovery and for Sanctions?

22    A.    Yes.

23    Q.    Although this has been filed with the Court, I'm

24 going to mark this as Respondent's Exhibit Number 3.      Is

25 this a true and correct copy of the Motion to Compel            01:31PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                   36


 1 Discovery and for Sanctions that I filed with the Court?

 2    A.      Yes.

 3    Q.      This was filed for several reasons; is that

 4 correct?

 5    A.      Yes.                                                      01:32PM

 6    Q.      One of which is your husband did not pay the

 7 $600 in attorney's fees ordered by the Court; is that

 8 correct?

 9    A.      Yes.

10    Q.      And that your husband failed to appear at his             01:32PM

11 deposition.       Is that also correct?

12    A.      Yes.

13                   MR. BROWNSTEIN:    I'm going to ask that

14 Respondent's Exhibit Number 3 be admitted.

15                   MR. VASUDEVAN:    I do raise objections on the     01:32PM

16 motions.

17                   MR. BROWNSTEIN:    I understand.   You can

18 cross-examine.       Do you have any objections to the filing

19 of this?

20                   MR. VASUDEVAN:    Yeah, I do.                      01:33PM

21                   MR. BROWNSTEIN:    Your Honor, I'm going to

22 ask that Respondent's Exhibit Number 3 be admitted.            It

23 is a true and correct copy of the Motion to Compel

24 Discovery that was filed with this Court that you have

25 taken notice of on August -- August 2nd, 2013.                       01:33PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                                  37


 1                THE COURT:   Any objection?

 2                MR. VASUDEVAN:   Yes, I do have objections,

 3 Your Honor.

 4                THE COURT:   What's your objection?

 5                MR. VASUDEVAN:   The objection was that              01:33PM

 6 Motion to Compel, it was not complete.        The Judge said

 7 he wanted more permission from me; so, that's why I sent

 8 it.

 9                THE COURT:   He's offering an exhibit.     Do

10 you have any objection to that exhibit?                             01:33PM

11                MR. VASUDEVAN:   I do have objections.

12                THE COURT:   What's the objection to the

13 exhibit?     Not to the hearing, not to the Motion to

14 Compel, but to that exhibit.

15                MR. VASUDEVAN:   The objections I have were          01:34PM

16 on Page 3, the hearing on Motion to Compel, and also on

17 the Page 4, the Motion to Compel Discovery and for

18 Sanctions.

19                THE COURT:   Okay.   I don't know if you're

20 understanding me or not, but we're not going back and               01:34PM

21 rehearing that hearing.     Mr. Brownstein is simply

22 offering that as an exhibit as to what happened.

23                MR. VASUDEVAN:   Oh, okay.

24                THE COURT:   Okay?   Do you have any objection

25 to that?                                                            01:34PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                  38


 1                  MR. VASUDEVAN:    No, I don't.

 2                  THE COURT:   Okay.     Three is admitted.

 3    Q.     (BY MR. BROWNSTEIN)      Now, among the reasons that

 4 you have requested this Motion to Compel included the

 5 defaults of your husband you just testified to.                     01:35PM

 6    A.     Yes.

 7    Q.     Not appearing at his oral deposition, not

 8 paying.

 9                  And in addition, did your -- attached to

10 this exhibit that has been now admitted, Respondent's               01:35PM

11 Exhibit Number 3, is correspondence that your husband

12 directed to me questioning the corruption of the Court;

13 is that correct?

14    A.     Yes.

15    Q.     And his questions regarding the court hearing,            01:35PM

16 he suggested that the presiding Associate Judge at that

17 time -- he asked several questions including whether I

18 had a blood relative or other relationship with Judge

19 Robertson; is that correct?

20    A.     Yes.                                                      01:36PM

21    Q.     And that he basically, in a nutshell, if you

22 were to summarize his questions, accused the Judge of

23 being corrupt; is that correct?

24    A.     Yes.

25                  MR. BROWNSTEIN:      Respondent's Number 3, Your   01:36PM



                         RENEE E. RAPE, CSR, RPR
                         OFFICIAL COURT REPORTER
                           300TH DISTRICT COURT
                                                                 39


 1 Honor.

 2                   THE COURT:   Thank you.

 3    Q.      (BY MR. BROWNSTEIN)     At the hearing on this

 4 Motion to Compel, at that time he had just recently

 5 hired an attorney by the name of Shannon Tigner; is that           01:36PM

 6 correct?

 7    A.      Yes.

 8    Q.      And did y'all reach an agreement regarding what

 9 was to take place regarding my motion?

10    A.      Yes.                                                    01:36PM

11    Q.      All right.    Did y'all agree that we would pass

12 the Motion to Compel and that the parties were to attend

13 mediation with Jimmy Phillips?

14    A.      Yes.

15    Q.      Was your husband required, among other things,          01:36PM

16 to produce records that were responsive to the Exhibit A

17 on my Motion for Oral Deposition?

18    A.      Yes.

19    Q.      And was he also required to file an inventory at

20 least seven days prior to the mediation?                           01:37PM

21    A.      Yes.

22    Q.      Did your husband file his inventory prior to the

23 mediation?

24    A.      No.

25    Q.      Filed with this Court is the Mediated Settlement        01:37PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                                  40


 1 Agreement as to Pallavi.     You and your husband at the

 2 first mediation of Jimmy Phillips were able to reach an

 3 agreement regarding your child; is that correct?

 4    A.   Yes.

 5    Q.   That agreement, among other things, appointed               01:38PM

 6 you the primary conservator of the child but only

 7 allowed possession and access of the child with the

 8 father as agreed upon between the child and the father.

 9    A.   Yes.

10    Q.   He was also ordered to pay -- or y'all agreed               01:38PM

11 for an increase in child support beginning on the first

12 pay period after the date of the divorce.      But you

13 haven't been divorced yet; have you?

14    A.   No.

15                THE COURT:   Mr. Brownstein, just as a point         01:38PM

16 for my notes, this is a property issue case; right?        I

17 mean, we got a lot of questions about child support,

18 about visitation, about her going to visit all these

19 schools, and I'm -- I haven't made a note yet on

20 property division.                                                  01:39PM

21                MR. BROWNSTEIN:   We're getting very close

22 there, Judge.    Since we have asked --

23                THE COURT:   Can we go ahead and get there?

24                MR. BROWNSTEIN:   Yes, Your Honor.

25                THE COURT:   All right.                              01:39PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                             41


 1              (Discussion off the record between

 2 Mr. Brownstein and Mr. Vasudevan.)

 3    Q.    (BY MR. BROWNSTEIN)   Deepa, I'm going to hand

 4 you a copy of your Fourth Amended Inventory, which you

 5 have filed with the Court on May the 9th.                      01:42PM

 6              And I'm going to also hand you what is

 7 marked as Respondent's Exhibit Number 4, which is your

 8 Affidavit of Business Records that you filed with the

 9 Court and gave notice to your husband back on May the

10 9th, 2014.                                                     01:43PM

11              MR. BROWNSTEIN:    First, let me tender

12 Respondent's Exhibit Number 4.    Do you have any

13 objections to the business records affidavit,

14 Mr. Vasudevan?

15              MR. VASUDEVAN:    Yes, I do have objections on    01:43PM

16 this.

17              MR. BROWNSTEIN:    Well, would you inform the

18 Court what your objections are since I'd like to offer

19 this?

20              MR. VASUDEVAN:    I do send objections on this    01:43PM

21 one, on the inventory.

22              THE COURT:   When did you send it?

23              MR. VASUDEVAN:    I just gave it this morning

24 before lunch.    The one where it says objections to

25 the --                                                         01:43PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                              42


 1             THE COURT:   In this stack?

 2             MR. VASUDEVAN:    Yeah, that stack.     It's the

 3 second page, the second document.

 4             THE COURT:   Okay.     Well, once again, what is

 5 being offered is a summary.                                     01:44PM

 6             Well, is it your four?      Is that what you're

 7 on right now?

 8             MR. BROWNSTEIN:      Yes.   Respondent's 4 is the

 9 business records affidavit.

10             THE COURT:   That's not the inventory.              01:44PM

11             Your next exhibit is the inventory; right?

12             MR. BROWNSTEIN:      That's coming up next, Your

13 Honor.

14             THE COURT:   Okay.     What is being offered now

15 is a business records affidavit, which contains records.        01:44PM

16 Do you have any objection to that?      What you just showed

17 me was your objections to her inventory.

18             MR. VASUDEVAN:    Right.    Those documents are

19 correct, but only thing is they are outdated.

20             THE COURT:   They're correct?                       01:44PM

21             MR. VASUDEVAN:    They are not up to date.

22             THE COURT:   Are they correct?

23             MR. VASUDEVAN:    They are correct as for the

24 last two years.

25             THE COURT:   That's all I need to know.             01:44PM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                                    43


 1                   All right.   Four is admitted.

 2    Q.      (BY MR. BROWNSTEIN)       All right.   And, Deepa, I'm

 3 going to hand you what is marked as Respondent's Exhibit

 4 Number 5.     And is this your proposed division of how

 5 you're asking this Court to divide your estate?          Is that      01:44PM

 6 correct?

 7    A.      Yes.

 8                   MR. BROWNSTEIN:    Do you have any objections

 9 to our proposal?

10                   MR. VASUDEVAN:    Yes, I do have objections.        01:45PM

11 I gave that to the Judge.          He already has a copy of the

12 objections.

13                   MR. BROWNSTEIN:    Your Honor, I'm going to

14 offer Respondent's Exhibit Number 5, which is our

15 proposed division of property as required by your local               01:45PM

16 rules of this Court for proposals to be tendered to the

17 Court.     There is an objection.

18                   THE COURT:   Do you understand what is being

19 offered, Mr. Vasudevan?        This is an offer of what your

20 wife would testify to if she were testifying with regard              01:45PM

21 to each of these items.        You may disagree with them, but

22 that's going to be her testimony and that's what he is

23 offering.

24                   So, do you object to this being a summary of

25 her testimony?                                                        01:46PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                                 44


 1                MR. VASUDEVAN:    Yes, I do have objections.

 2                THE COURT:   What is your objection?

 3                MR. VASUDEVAN:    Those objections are given

 4 in my --

 5                THE COURT:   You're not understanding what          01:46PM

 6 I'm saying.    She's going to testify to everything on

 7 here.

 8                MR. VASUDEVAN:    Okay.

 9                THE COURT:   You might disagree with it, but

10 that's what she's going to say.                                    01:46PM

11                MR. VASUDEVAN:    Okay.

12                THE COURT:   So, do you have any objection if

13 they offer this as a shorthand of what she would say?

14                MR. VASUDEVAN:    Yes, I do.

15                THE COURT:   Okay.     Then go through each         01:46PM

16 item.

17                MR. BROWNSTEIN:      Your Honor --

18                THE COURT:   I have a copy.

19                MR. BROWNSTEIN:      Of the Fourth Amended

20 Inventory?    All right.                                           01:46PM

21    Q.      (BY MR. BROWNSTEIN)   All right.    Deepa, we're

22 going to have you walk this Judge through what is the

23 central issue now before this Court, which is how is

24 your property to be divided by this Judge.

25                In conjunction with your Fourth Amended             01:46PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                45


 1 Affidavit [sic], you have -- and the Judge has accepted

 2 your affidavit Of Business Records -- does your

 3 Affidavit of Business Records contain bank records and

 4 other documents that support each and every one of your

 5 valuations as far as bank accounts and property that you          01:47PM

 6 are claiming as your separate versus community?      Is that

 7 correct?

 8    A.      Yes.

 9    Q.      Okay.   All right.   In that regard, Deepa, you

10 are claiming as your separate property a bank account in          01:47PM

11 India right now; is that correct?

12    A.      Yes.

13    Q.      Of a Citibank NRA [sic] with a value of

14 $103,000.

15    A.      Yes.                                                   01:47PM

16    Q.      The -- of the 89 pages of your business records,

17 is the first document your bank statement dated as early

18 as July of 2013 showing a balance of 103,143?

19    A.      Yes.

20    Q.      Is the balance of that account substantially the       01:47PM

21 same today?

22    A.      Yes.

23    Q.      You are claiming that as your separate property

24 as the sale of an inherited house that you inherited

25 from your mother; is that correct?                                01:48PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                              46


 1    A.      Yes.

 2    Q.      If we turn to the latter pages of your business

 3 records affidavit, does this include a Last Will and

 4 Testament of your beloved grandmother?

 5    A.      Yes.                                                 01:48PM

 6    Q.      And this will leaves property to some of your

 7 grandmother's heirs, including your mother; is that

 8 correct?

 9    A.      Yes.

10    Q.      And is this -- and does this Last Will and           01:48PM

11 Testament direct that a house be sold and that certain

12 amounts of money be paid to different relatives of your

13 grandmother, including your own mother?

14    A.      Yes.

15    Q.      Okay.   And what house is that, Deepa?               01:49PM

16    A.      That was the primary residence of my grandmother

17 and mother's estate in India.

18    Q.      And when that was sold, your mother was to keep

19 most of the proceeds -- the majority of the proceeds; is

20 that correct?                                                   01:49PM

21    A.      Yes.

22    Q.      But she was required under her mother's will to

23 dispose of certain amounts of money to different

24 relatives; is that correct?

25    A.      Yes.                                                 01:49PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                               47


 1    Q.      Who are those relatives?

 2    A.      They were my mother's siblings and my mother's

 3 nieces and nephews.

 4    Q.      Okay.   Now, when your mother died -- and when

 5 did she die, ma'am?                                              01:49PM

 6    A.      She died on June 8th, 2004.

 7    Q.      And she was living here in the state of Texas at

 8 the time of her death?

 9    A.      Yes.

10    Q.      And was she married at the time of her death?         01:49PM

11    A.      No.

12    Q.      Did she have any children born or adopted by her

13 other than you?

14    A.      No.

15    Q.      You are her only surviving heir; is that              01:49PM

16 correct?

17    A.      Yes.

18    Q.      Did you, in fact, enter into an agreement to

19 sell that house that you inherited from your mother?

20    A.      Yes.                                                  01:50PM

21    Q.      All right.   And attached to your business

22 records is the agreement between you and who else?

23 A. It's between the developer that bought the

24 property.

25    Q.      And what was the -- what were the terms of this       01:50PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                            48


 1 sale?

 2    A.   The -- the terms of the sale were the initial

 3 payment was going to be made for the land; and once they

 4 built some apartments, the rest of the money was going

 5 to be paid.                                                   01:50PM

 6    Q.   All right.   Approximately, how much did you

 7 receive from the sale of this property that you

 8 inherited through your mother?

 9    A.   The entire property sold for about 1 crore 27

10 lakhs, which is about $211,000.     And this was the entire   01:50PM

11 property; and I had to distribute it based on the will,

12 to give other relatives that were determined to get some

13 money from the proceeds, as well.

14    Q.   Okay.   After those proceeds were given to other

15 relatives who owned that property, did you inherit            01:51PM

16 approximately a little over $100,000 -- or 150,000?

17    A.   Yes.

18    Q.   Okay.   100,000 of that is still in the bank

19 account in India; is that correct?

20    A.   Correct.                                              01:51PM

21    Q.   Identified on your inventory under separate

22 property as having a value of 103,000?

23    A.   Yes.

24    Q.   And did you, thereafter, take 50,000 and

25 purchase an interest in a partnership here in Texas?          01:51PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                                      49


 1    A.      Yes.

 2    Q.      And was your partnership contribution $51,450?

 3    A.      About that, yes.

 4    Q.      Okay.    Has there been any increase in value in

 5 that partnership interest?                                              01:51PM

 6    A.      No.

 7    Q.      When you got married --

 8                   I'm going to hand you what is marked as

 9 Respondent's Exhibit Number 6 and ask if you can

10 identify this.                                                          01:52PM

11    A.      Yes.    This is a picture of me on my wedding day.

12    Q.      Okay.

13                   MR. BROWNSTEIN:      Do you have any objections

14 to this?

15                   MR. VASUDEVAN:    No.                                 01:52PM

16                   MR. BROWNSTEIN:      And -- okay.   I'm going to

17 offer Respondent's Exhibit Number 6.            No objections on

18 this one?

19                   THE COURT:   Six is admitted.

20                   Do you have any other proffer on Number 5?            01:52PM

21                   MR. BROWNSTEIN:      Well, I do; but I'm walking

22 through the inventory, so to speak, as quickly as I can.

23 That will be --

24                   THE COURT:   Okay.      You moved off from that.

25                   MR. BROWNSTEIN:      Oh, okay.   I'm sorry.           01:52PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                                50


 1                THE COURT:   I was going to rule on it.

 2                MR. BROWNSTEIN:   I'm sorry, Judge?

 3                THE COURT:   I was going to rule on it.

 4                MR. BROWNSTEIN:   Well, Your Honor, as I'm

 5 walking through the inventory, I would like to offer              01:52PM

 6 Exhibit Number 5, which is our proposed division of

 7 property based upon my client's sworn inventory that has

 8 been -- her Fourth Amended Inventory that has been filed

 9 with the Court.

10                THE COURT:   And five will be admitted for         01:53PM

11 that purpose.

12                MR. BROWNSTEIN:   Thank you, Your Honor.

13    Q.   (BY MR. BROWNSTEIN)      And in this photograph of

14 you on your wedding day -- or on or about your wedding

15 day; is that correct?                                             01:53PM

16    A.   Yes.

17    Q.   You are bedecked with what appears to be jewels;

18 is that correct?

19    A.   Yes.

20    Q.   Okay.     And were these jewels gifted to you by          01:53PM

21 your family?

22    A.   Yes.

23    Q.   Okay.     Were some of these --

24    A.   Yes.

25    Q.   Tell me what they are.                                    01:53PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                              51


 1    A.     Some of them were bangles, gold; and some of

 2 them were just cosmetic jewelry.     The hair band and

 3 stuff that you see is cosmetic, but the other stuff is

 4 gold.

 5    Q.     Okay.   And on your inventory, you're claiming        01:53PM

 6 this jewelry that you were wearing on your wedding day

 7 as your separate property; is that correct?

 8    A.     Yes.

 9    Q.     And you have evaluated that at approximately

10 $5,000.                                                         01:53PM

11    A.     Yes.

12    Q.     All right.   Exhibit Number 7 is a photograph

13 when opposing counsel wanted to inspect your safety

14 deposit box here in Houston; is that correct?

15    A.     Yes.                                                  01:54PM

16    Q.     And did you allow them access --

17    A.     Yes.

18    Q.     -- to take photos?

19    A.     Yes.

20    Q.     And is Respondent's Exhibit Number 7 a correct        01:54PM

21 representation of the contents of your safety deposit

22 box?

23    A.     Yes.

24    Q.     Were some of these items in Exhibit Number 7,

25 some of this jewelry, the same jewelry you were wearing         01:54PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                    52


 1 on the date of your marriage?

 2    A.      Yes.

 3    Q.      What items are identical?

 4    A.      There is a hand band that I'm wearing in the

 5 wedding day.       The earrings that I'm wearing, the same            01:54PM

 6 ones.

 7    Q.      Any of the -- are any of the bangles or any

 8 other jewelry?

 9 A. I can't tell.       There's a couple of bangles

10 there, and I think those are the same ones that I'm                   01:54PM

11 wearing.

12                   MR. BROWNSTEIN:    Do you have objections to

13 Number 7?

14                   MR. VASUDEVAN:    No.   No objections.

15                   MR. BROWNSTEIN:    Okay.   I'm going to             01:54PM

16 offer -- I think six has been admitted.          I offer

17 Respondent's Number 7, Your Honor.

18                   THE COURT:    Seven is admitted.

19    Q.      (BY MR. BROWNSTEIN)       Other than this separate

20 property that you have identified, is the remaining                   01:55PM

21 property that you have identified on your Fourth Amended

22 Inventory community property?

23    A.      Yes.

24    Q.      Save and except those funds that are listed as

25 Exhibit A, which is your child's property; is that                    01:55PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                               53


 1 correct?

 2    A.      Yes.

 3    Q.      Deepa, are all of the items that are listed with

 4 a bank account on your community property, are all of

 5 those values identified in your business records                 01:56PM

 6 affidavit?

 7    A.      Yes.

 8    Q.      I am not going to go item by item; but if the

 9 Court were to look at your business records affidavit,

10 the values here would be identical to those documents            01:56PM

11 contained in your business records affidavit.

12    A.      Yes.

13    Q.      Is that correct?

14                   We've also listed as Exhibit A that property

15 that you believe belongs to your child.                          01:56PM

16    A.      Yes.

17    Q.      Tell me, did you and your -- did you or you and

18 your husband gift your child with a Kindle reading

19 device?

20    A.      Yes.                                                  01:56PM

21    Q.      Two laptops, one Apple and one pink?

22    A.      Yes.

23    Q.      A piano?

24    A.      Yes.

25    Q.      Does she play the piano?                              01:56PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                              54


 1    A.    Yes.

 2    Q.    Has she been taking music lessons for many

 3 years?

 4    A.    Yes.

 5    Q.    And finally, you and your husband set up two           01:56PM

 6 Uniform Gift to Minors Accounts, one that you control

 7 and one that your husband controls, listed as Items

 8 Number 6 and 7 on Exhibit A as your child's property.

 9    A.    Yes.

10    Q.    And are you asking this Court -- now that she is       01:57PM

11 age 18, does she need these funds for college?

12    A.    Yes.

13    Q.    Do you want this Court to, as part of its court

14 order, to find and order that all of these funds belong

15 to your daughter on your Exhibit A?    Do you want that?        01:57PM

16    A.    Yes.

17    Q.    And do you want the Judge to order the immediate

18 release and surrender of these accounts to your

19 daughter, ones that you previously held and your husband

20 previously held as custodians for the benefit of your           01:57PM

21 daughter?

22    A.    Yes.

23    Q.    In your division of property, you have

24 identified under Item Number 4 some India property that

25 is in your husband's name or subject to his control; is         01:58PM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                               55


 1 that correct?

 2    A.      Yes.

 3    Q.      You are not on the title of that India property;

 4 are you?

 5    A.      No.                                                   01:58PM

 6    Q.      You really don't know the value of that

 7 property; do you?

 8    A.      No.

 9    Q.      You have also listed a bank account in your

10 husband's name in India with a value unknown; is that            01:58PM

11 correct?

12    A.      Yes.

13    Q.      All of those are evidenced in your business

14 records affidavit; is that correct?

15    A.      Yes.                                                  01:59PM

16    Q.      Deepa, you have made a proposal to this Judge,

17 based upon your inventory, of how your estate should be

18 divided.

19    A.      Yes.

20    Q.      You're asking this Court to find as your              01:59PM

21 separate property the remaining sale proceeds of your

22 mother's house in India of about $103,000; is that

23 correct?

24    A.      Yes.

25    Q.      That account being in an Indian account.              02:00PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                56


 1    A.      Yes.

 2    Q.      And 50,000 you used from the sale proceeds to

 3 buy an interest with some friends and relatives called

 4 DLR Interest?

 5    A.      Yes.                                                   02:00PM

 6    Q.      And, of course, all of your jewelry and personal

 7 effects.

 8    A.      Yes.

 9    Q.      If the Judge were not to find this as your

10 separate property, would you still want the Judge to              02:00PM

11 award this to you as part of your division of your

12 overall estate?

13    A.      Yes.

14    Q.      All of the items listed in your proposal have a

15 possession sign for -- "H" for husband and "W" for wife.          02:00PM

16 You're asking the Court to award you not only the house,

17 the contents in the house, the personal effects, rather

18 than trying to divide those.

19    A.      Yes.

20    Q.      And your husband's inventory with the Court that       02:00PM

21 he filed several months ago, he has not listed any

22 household furnishings in his possession; has he?

23    A.      No.

24    Q.      Okay.   To award you -- you're asking the Court

25 to award you a greater share of the estate?                       02:01PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                              57


 1    A.      Yes.

 2    Q.      Is that in part because of the fault involved in

 3 this relationship?

 4    A.      Yes.

 5    Q.      And in part because your husband did not             02:01PM

 6 contribute to your support for a period of 14 months

 7 until a Judge ordered him to do so; is that correct?

 8 A. 14 months was the one that the Judge, but he

 9 hasn't done much.     Our finances have been separate since

10 2004, and there's been no contributions since then.             02:01PM

11    Q.      If the Judge were to honor our proposal, it

12 would allow you to keep all of the accounts in your name

13 and the same for your husband; is that correct?

14    A.      Yes.

15    Q.      Save and except a retirement account that you        02:01PM

16 have.

17    A.      Yes.

18    Q.      And that is with your current employer; is that

19 correct?

20    A.      Yes.                                                 02:01PM

21    Q.      And you're asking this Judge to award you out of

22 your 403 -- 403(b) plan with the University of Texas,

23 337,878?

24    A.      Yes.

25    Q.      And 128,567 to your husband?                         02:02PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                58


 1    A.    Yes.

 2    Q.    And if the Judge were to do that and award to

 3 you the proposal that you see here, you would be awarded

 4 approximately 60 percent of the community estate, as you

 5 have testified.                                                   02:02PM

 6    A.    Yes.

 7    Q.    Do you think that is a fair and equitable

 8 division of your estate?

 9    A.    Yes.

10    Q.    Deepa, was it necessary for you to hire me to            02:02PM

11 represent you in this case?

12    A.    Yes.

13    Q.    And have you agreed to pay me an hourly rate of

14 $350 an hour?

15    A.    Yes.                                                     02:03PM

16    Q.    And have you, to date, paid me over $37,000 in

17 attorney's fees?

18    A.    Yes.

19    Q.    And you're asking this Court to award you

20 attorney's fees in this case; is that correct?                    02:03PM

21    A.    Yes.

22                 MR. BROWNSTEIN:   One minute, Your Honor?

23                 THE COURT:   Yes, sir.

24                 MR. BROWNSTEIN:   I pass the witness, Your

25 Honor.                                                            02:04PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                 59


 1                THE COURT:    All right.   Mr. Vasudevan, do

 2 you have any questions of the witness?

 3                MR. VASUDEVAN:    Yes, Your Honor.

 4                THE COURT:    You may proceed.

 5                MR. VASUDEVAN:    Yes.                              02:04PM

 6                          CROSS-EXAMINATION

 7 BY MR. VASUDEVAN:

 8    Q.      First question I have is --

 9                MR. BROWNSTEIN:     Your Honor, I wish opposing

10 counsel would just go ahead and ask from his chair                 02:04PM

11 unless he has something as an exhibit for her to review.

12                MR. VASUDEVAN:    Okay.

13    Q.      (BY MR. VASUDEVAN)    So, Deepa, when did you come

14 to U.S.?

15    A.      First time, January of 1993.                            02:04PM

16    Q.      After coming to U.S., how many times did you

17 travel back to India?

18 A. I can't remember for sure.

19    Q.      Did you at any time travel or -- after 1993?

20    A.      Absolutely.                                             02:05PM

21    Q.      About how many times?

22 A. I can't remember.    I must have gone three or

23 four times at least.

24    Q.      So, when you went back to India, how many -- how

25 many months did you stay there?                                    02:05PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                  60


 1    A.    The first time I went there, I stayed for about

 2 seven months because I had to finish my internship.

 3    Q.    So, when did your mom come to U.S.?

 4 A. I can't remember the exact date, but she came

 5 when I was pregnant.                                                02:05PM

 6    Q.    Was her visa --

 7 A. It was in 1995.

 8    Q.    -- rejected several times?

 9    A.    What's that?

10    Q.    Was her visa rejected several times?                       02:05PM

11              MR. BROWNSTEIN:        Your Honor, I'm going to

12 object as not relevant.

13              THE COURT:     What's the relevance of that?

14              MR. VASUDEVAN:     I want to prove that I was

15 taking care of the family and the house and all that.               02:05PM

16 And she was saying that the maid servant was taking care

17 of the house, but there was no maid servant.        That's my

18 point.

19              THE WITNESS:     That was after Pallavi was

20 born.                                                               02:06PM

21              THE COURT:     Okay.

22              MR. BROWNSTEIN:        Your Honor, I would object

23 on relevance.

24              THE COURT:     Your daughter is how old?

25              THE WITNESS:     She is 18.                            02:06PM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                                     61


 1             THE COURT:      18?

 2             THE WITNESS:      Yes.

 3             THE COURT:      So, what does that have -- 18

 4 years ago, what does that have to do with what I'm going

 5 to be doing today?                                                     02:06PM

 6             MR. VASUDEVAN:        Oh, for the last 18 years, I

 7 have been taking care of the family.

 8             THE COURT:      Okay.

 9             MR. VASUDEVAN:        And she was saying that --

10             THE COURT:      Hang on.       Are you asking me to        02:06PM

11 do something with regard to that 18 years?

12             MR. VASUDEVAN:        No.     I just want -- she was

13 saying in the beginning that I was not taking care of

14 the home and --

15             THE COURT:      And that's -- so, I'm going to             02:06PM

16 tell you the same thing I did Mr. Brownstein.          What does

17 that have to do with the property division?          And

18 Mr. Brownstein got right to the property issue, and

19 that's when his --

20             MR. VASUDEVAN:        Okay.                                02:07PM

21             THE COURT:      -- questioning stopped.        So,

22 what does that have to do with property?

23             MR. VASUDEVAN:        It's important in the

24 marriage as to whose fault it is.

25             THE COURT:      The fact that you were taking              02:07PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                  62


 1 care of the family --

 2              MR. VASUDEVAN:     Yes.

 3              THE COURT:     -- has to do with the fault.

 4 Okay.   If you see that as an issue, I'll let you ask

 5 that.   I don't, but --                                             02:07PM

 6              MR. BROWNSTEIN:     I'm going to object, Your

 7 Honor, because his petition -- the only grounds for

 8 divorce is insupportability, not fault.

 9              THE COURT:     I'll sustain that objection.

10              Your next question?                                    02:07PM

11    Q.    (BY MR. VASUDEVAN)     The next question was:     So,

12 you've been working like all time and working night duty

13 and all that?

14 A. I was working at UT.     UT gives me the ability to

15 work overtime if needed.      And I have to support the             02:07PM

16 family; and hence, I did work overtime.        And my salary

17 represents my -- what I get is one paycheck from the

18 University of Texas.      Whether I moonlight, whether I

19 work excess, it's one paycheck.        I do not get multiple

20 paychecks.   And they're all documented.                            02:08PM

21    Q.    So, who was taking care of the child when, in

22 the night duty, when you were doing night duty?

23    A.    My mother.

24    Q.    Your mother was not here; right?

25 A. 1995.   She came when I was pregnant and stayed            02:08PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                                 63


 1 for one and a half year.

 2    Q.     How can she stay about one and a half years when

 3 the visa was only good for six months?

 4    A.     She filed an extension for about a year after

 5 that.                                                              02:08PM

 6    Q.     No.   The maximum extension is only six months.

 7                 MR. BROWNSTEIN:    Your Honor, I'm going to

 8 object.   There's no question.      He's testifying.

 9                 THE COURT:   Sustained.

10                 MR. VASUDEVAN:    So, I want to prove, Your        02:08PM

11 Honor, that I was taking care of the child and she was

12 going on duty -- on night duty and moonlighting, and I

13 was taking care of the child.       And child loves me, and I

14 love the child and I love the family, too.

15                 MR. BROWNSTEIN:    Your Honor, again, I'm          02:09PM

16 going to object to testifying.       If he has a question --

17                 THE COURT:   I'll sustain it.

18                 Make sure that you ask questions.

19                 MR. VASUDEVAN:    Okay, Your Honor.

20    Q.     (BY MR. VASUDEVAN)      So, when I was working, I        02:09PM

21 was traveling a lot doing consulting work to other

22 places?

23 A. I think you did one year where you went

24 consulting.     But most of yours was primarily in Houston.

25    Q.     But even in Houston, I had to travel a lot;              02:09PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                       64


 1 right?     To Dallas every week?

 2 A. I don't -- I mean, I cannot remember when you

 3 were working in Dallas.        Most of your travel was within

 4 Houston.

 5    Q.      Okay.     Oh, on the pink laptop, you said that I             02:09PM

 6 had taken it; right?        The pink laptop?      Who bought that

 7 laptop?

 8 A. I think we bought it for our child.

 9    Q.      And that was -- I was also doing office work on

10 that?                                                                    02:10PM

11 A. I don't think.     There was very limited.       There

12 was nothing that you were working on.            You had your own

13 laptop.

14    Q.      No.     I was using that for my office work, too.

15                  MR. VASUDEVAN:     So, that's the reason I took         02:10PM

16 that laptop, Your Honor.          And then after I copied that,

17 I returned that laptop.

18                  MR. BROWNSTEIN:     Objection.    Not a question,

19 Your Honor.

20                  THE COURT:   Make sure -- don't argue.       Just       02:10PM

21 ask questions.       All right?

22                  MR. VASUDEVAN:     Okay.

23    Q.      (BY MR. VASUDEVAN)       So, why was the phone

24 blocked when my -- my phone was blocked.            I couldn't

25 call home.                                                               02:11PM



                          RENEE E. RAPE, CSR, RPR
                          OFFICIAL COURT REPORTER
                            300TH DISTRICT COURT
                                                                     65


 1 A. I had --

 2                  MR. BROWNSTEIN:    Objection.   Asking

 3 questions of evidence that's not been testified to, Your

 4 Honor.

 5                  THE COURT:   Sustained.                               02:11PM

 6                  Ask a question.

 7    Q.     (BY MR. VASUDEVAN)       Okay.   In the inventory,

 8 number one, where it says the Citibank NRI, it was

 9 reportedly having $113,000; right?         And you have

10 withdrawn $10,000 recently?                                            02:12PM

11    A.     Yes.

12    Q.     Why -- why was it withdrawn?

13 A. I had to pay for attorney fees.        I had to pay

14 taxes.    Also, for that bank, I have to pay the taxes for

15 the India -- for the money in India.         So, that was              02:12PM

16 deducted directly from that account.         I also had to pay

17 for other things that I needed for Pallavi's education.

18    Q.     What did you spend for Pallavi's education?

19    A.     Books, travel.      She had to go to campus tours.

20    Q.     So, what were you doing with the salary?          You        02:13PM

21 were making 200, 300K salary; right?

22 A. I was also running a house.

23                  MR. BROWNSTEIN:    Your Honor, I'm going to

24 object.    That's such a general question.       It's

25 impossible to answer what did she do with her salary.                  02:13PM



                         RENEE E. RAPE, CSR, RPR
                         OFFICIAL COURT REPORTER
                           300TH DISTRICT COURT
                                                                    66


 1                  THE COURT:   Sustained.

 2    Q.      (BY MR. VASUDEVAN)      So, the Citibank NRI

 3 account, that 103, came from a joint account which we

 4 both had?

 5    A.      No.   Initially, we held a joint account in 2004.          02:13PM

 6 And that account was changed, and this account was

 7 opened.     And this --

 8    Q.      How much -- how much was the money in that

 9 account?

10    A.      In the previous account, I cannot remember.       But      02:13PM

11 it was definitely between 5 and 6 lakhs.

12                  MR. VASUDEVAN:    Your Honor, I want to show

13 an exhibit.

14                  THE COURT:   Okay.

15                  MR. VASUDEVAN:    It's Exhibit Number --             02:14PM

16 Number 5 in the deposition that she had.

17                  THE COURT:   Her exhibit or your exhibit?

18                  MR. VASUDEVAN:    My exhibit.

19                  THE COURT:   Your exhibit?

20                  MR. VASUDEVAN:    Yes.                               02:14PM

21                  THE COURT:   All right.     Do you want to show

22 Mr. Brownstein, so that he can figure out if he's going

23 to object or not?

24                  MR. BROWNSTEIN:      Your Honor -- well, I don't

25 know if anything is being offered.          So, if he wants to        02:14PM



                         RENEE E. RAPE, CSR, RPR
                         OFFICIAL COURT REPORTER
                           300TH DISTRICT COURT
                                                                 67


 1 ask questions about something -- I don't know how to

 2 respond.   Nothing has been offered at this moment, Your

 3 Honor.

 4              THE COURT:   All right.     Are you going to

 5 offer that as an exhibit --                                        02:14PM

 6              MR. VASUDEVAN:    Yes.

 7              THE COURT:   -- or are you just going to read

 8 from it?

 9              MR. VASUDEVAN:    Yeah, I'm going to offer

10 this as an Exhibit Number 5.      Or the entire thing, I           02:15PM

11 want to give it.   This is the deposition exhibits.         So,

12 I want to give them to the Court.

13              MR. BROWNSTEIN:      Your Honor, I'm going to

14 object if Mr. Alavoor wants to offer an exhibit to a

15 non-certified copy of a deposition of my client.                   02:15PM

16 Nothing has been filed with the Court.       I'm going to

17 object to it in its entirety.

18              THE COURT:   Do you have a certified copy?

19              MR. VASUDEVAN:    Yeah.    This was signed by --

20 this was a deposition that was taken on --                         02:16PM

21              THE COURT:   Do you have a signed copy?

22              MR. VASUDEVAN:    Right.    It's signed by the

23 court reporter.

24              THE COURT:   Okay.     Do you want to show it to

25 Mr. Brownstein?                                                    02:16PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                                 68


 1                (Discussion off the record between

 2 Mr. Brownstein and Mr. Vasudevan.)

 3                MR. BROWNSTEIN:    Judge, this is not a

 4 certified copy of a deposition that opposing counsel is

 5 tendering to offer, nor is it the written -- the                   02:16PM

 6 original.     It's evidently something file stamped, a copy

 7 unsigned by my client.      And I object to its

 8 introduction.

 9                THE COURT:   I'll sustain the objection.

10    Q.     (BY MR. VASUDEVAN)     So, this is Number 5.             02:17PM

11 What's among -- it shows here --

12                MR. BROWNSTEIN:    Your Honor, I thought you

13 had sustained my objection.      So, for counsel to use what

14 you just sustained my objection, I'm going to further

15 object that he not approach my client with it.                     02:17PM

16                THE COURT:   Sustained.

17                Do you understand what the objection was?

18 The objection was that it was not a certified copy of a

19 deposition.     So, he's made an objection to you offering

20 it as an exhibit, which I sustained, being that you                02:17PM

21 cannot use it as an exhibit.      If you have some questions

22 that you want to ask, you're welcome to ask those

23 questions.

24                MR. VASUDEVAN:    Yeah, I have a question to

25 ask.    I need to show it to her.    This is a statement --        02:18PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                 69


 1 this is a bank statement.      It was showing amount of --

 2               THE COURT:   And that bank statement is in

 3 the same document that I sustained the objection, so

 4 that you can't use it as an exhibit.

 5               MR. VASUDEVAN:     The reason is, I want to          02:18PM

 6 prove that this amount --

 7               THE COURT:   You can ask questions.     Don't

 8 tell me what's in the document.

 9               MR. VASUDEVAN:     The document, it says the

10 balance is about -- more than $100,000.                            02:18PM

11               THE COURT:   If you have a question, you can

12 ask the witness.

13               MR. VASUDEVAN:     Yes.   But she was saying

14 that --

15               THE COURT:   Don't ask me.     Don't make a          02:18PM

16 statement.   Ask a question.

17    Q.     (BY MR. VASUDEVAN)     So, the statement here says

18 that having more than 100,000.

19 A. I don't know what --

20               MR. BROWNSTEIN:     Your Honor, I'm going to         02:18PM

21 object.   Again, there's no evidence previously testified

22 to my client regarding these issues.       So, I'm going to

23 object as to being questioned about evidence that hasn't

24 been introduced before this Court.

25               THE COURT:   Sustained.                              02:19PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                                  70


 1                MR. VASUDEVAN:     Can I ask her the question?

 2                THE COURT:     Sure.

 3    Q.      (BY MR. VASUDEVAN)    Yeah.    The statement here

 4 says --

 5                THE COURT:     Not about that.   That's just the     02:19PM

 6 objection I just sustained.

 7                MR. VASUDEVAN:     Okay.

 8                THE COURT:     Okay?

 9    Q.      (BY MR. VASUDEVAN)    The next question I have is

10 about the Entry Number 2, the DLR Interest.        Here it          02:20PM

11 says $51,000 as being your part interest.        How did you

12 get this money?

13    A.      That was money that I got through the sale of

14 the property in India, which my mother inherited from

15 her mother.     And that's what I invested, because that            02:20PM

16 was her desire that it go as a gift to her

17 granddaughter.

18    Q.      But you got it in India rupees.      How did you

19 transfer it?

20 A. I got it -- I converted it from India rupees.            02:20PM

21 It was done with friends and family.        So, I gave them in

22 Indian rupees.     I gave them the value of that $50,000 in

23 rupees.

24    Q.      And how did they give you the dollar?      Where is

25 that?     Did they deposit?                                         02:21PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                71


 1    A.    The property was purchased, yes.

 2    Q.    Where was it deposited?

 3 A. Into the account.     They paid the money for that.

 4 I gave them the rupees, they got the dollars, and it was

 5 paid into that -- paid for the sale of that property.             02:21PM

 6    Q.    Where is the receipt for that?        Receipts?

 7    A.    The receipts for?

 8    Q.    For the payments.

 9    A.    They paid.    There are receipts.     The property is

10 bought; so, the amount is there.      And this was done in        02:21PM

11 2004.   Exactly around the time when I got the cash, it

12 was given to the family, and they paid the amount.         And

13 if you want that -- at that point, yes, there are

14 probably receipts.     But it was purchased -- the land was

15 purchased for that amount.      The land is the receipt.          02:21PM

16               MR. VASUDEVAN:    Your Honor, this is not the

17 separate property.     This is a -- it should come out of

18 the community property, these two.

19               MR. BROWNSTEIN:    I'm going to object.

20 Again, we're under cross.                                         02:22PM

21               THE COURT:    Sustained.

22               MR. VASUDEVAN:    The next question I have is

23 regarding the Item Number 3 where she's saying it is --

24 there's $5,000.   I want to submit these Exhibits 12, 13,

25 14, and 15.                                                       02:22PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                   72


 1                MR. BROWNSTEIN:      Your Honor, I'm going to

 2 object.     I'm not certain the purpose, but there appears

 3 to be blurry photographs along with somebody's notes,

 4 perhaps notes of Mr. Vasudevan since he is offering that

 5 in the form of his analysis or description of what that              02:23PM

 6 photo represents.     To the extent that it contains things

 7 beyond the blurry photo, I'm going to object as it being

 8 hearsay.

 9                MR. VASUDEVAN:    Your Honor, I wish to show

10 you these.                                                           02:23PM

11                THE COURT:   This is what you're offering?

12                MR. VASUDEVAN:    Uh-huh, yes.

13                THE COURT:   12, 13, 14, 15, and 16?

14                MR. VASUDEVAN:    Uh-huh.

15                THE COURT:   Okay.                                    02:24PM

16                MR. BROWNSTEIN:      I didn't go through all of

17 them.     If there's things beyond the photo, then I may

18 have other objections, Your Honor.         I didn't know he was

19 trying to tender 15 or 20 pages of things.

20                THE COURT:   There are several.                       02:24PM

21                MR. BROWNSTEIN:      If I could take a look, I

22 might offer additional objections, Your Honor.

23                Well, my goodness.      Okay.   As to the

24 objections as to things called Exhibit 12, which contain

25 photos and additional typewritten language -- basically,             02:24PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                  73


 1 the typewritten language contained on Exhibit 12 appears

 2 to be testimonial in nature.      I object that it's

 3 hearsay.

 4                The same objection to -- I can't tell where

 5 Exhibit 12 and where others continue.         13 appears to be      02:25PM

 6 a typewritten description of what appears to be

 7 handwritten.    There's been no predicate.       It's

 8 testimonial in nature.      I object that it's hearsay.

 9 Along with Exhibit Number 13, a description of what this

10 purportedly represents.     Again, no predicate.        It's        02:25PM

11 hearsay, Your Honor.

12                Exhibit Number 14 --

13                So, if I could, could I ask the Judge to

14 rule on my objections to at least 12 through 13 before

15 we go to 14?    That's a little bit different in nature.            02:25PM

16                THE COURT:   Sustained.

17                MR. BROWNSTEIN:   By the way, Your Honor, if

18 I could, I have what is marked as Respondent's Fourth

19 Amended Inventory that I marked as Exhibit 5.           And quite

20 frankly, I don't know if I just premarked that                      02:26PM

21 inappropriately.

22                THE COURT:   I admitted that.

23                MR. BROWNSTEIN:   Item 5, the inventory.

24                THE COURT:   Oh, wait a minute.     I thought

25 you marked --                                                       02:26PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                 74


 1             MR. BROWNSTEIN:    I may have inadvertently

 2 marked this on my own.

 3             THE COURT:   The proposed division is what I

 4 have as five.

 5             MR. BROWNSTEIN:    Okay.                               02:26PM

 6             THE COURT:   But I don't have five.

 7             MR. BROWNSTEIN:    You don't have Exhibit

 8 Number 5?

 9             THE COURT:   No.

10             MR. BROWNSTEIN:    The proposed division?              02:26PM

11             THE COURT:   No.   You were asking questions.

12             MR. BROWNSTEIN:    Oh.     Oh, I guess this is

13 the proposed division.

14             THE COURT:   So it is.

15             MR. BROWNSTEIN:    Thank you.     I tender that        02:26PM

16 back.

17             THE COURT:   Thank you.

18             MR. BROWNSTEIN:    As to Exhibit Number 14,

19 appears to be documents regarding a safety deposit box

20 of the parties, some rental dating back from August                02:27PM

21 of 2001 to maybe some in 2013.   To the extent they're

22 offered to prove that my client had a safety deposit

23 box, which we have the photos, I have no objections to

24 Exhibit 14, 6 through 7, Your Honor.

25             THE COURT:   You have no objection to those?           02:27PM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                               75


 1               MR. BROWNSTEIN:     I have no objections to 14

 2 entitled Pages 1 -- 1 through 7, all the way through 6

 3 through 7.    There is part of Exhibit Number 14 that is 7

 4 of 7 that I will offer objections to.

 5               Regarding Exhibit 14, 7 of 7, again,               02:28PM

 6 absolutely no predicate.     I have no idea what it is,

 7 Your Honor.

 8               Exhibit Number --

 9               MR. VASUDEVAN:    Oh, I can explain what it

10 is.                                                              02:28PM

11               MR. BROWNSTEIN:     Well, the remainder of

12 these exhibits appear to be descriptions of some

13 handwritten notes.     There's been no predicate.   I'm

14 going to object.

15               And finally, the last page, Exhibit 16,            02:28PM

16 appears to be a copy of something from a Internet

17 regarding Indian fraud.     And again, no predicate, no

18 relevance.

19               I'm going to object to the remainder of

20 Exhibit 14, 15, and 16, Your Honor, for those reasons.           02:28PM

21               THE COURT:    14, Pages 1 through 6 are

22 admitted; Page 7 is not admitted.

23               15 and 16 are not admitted.

24               MR. VASUDEVAN:    I can't ask any questions on

25 this one?                                                        02:29PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                 76


 1                THE COURT:   You can ask questions, but

 2 they're not admitted as exhibits.

 3                MR. VASUDEVAN:    Can I show it to her as to

 4 what it is?    No, I can't?

 5       Q.   (BY MR. VASUDEVAN)    Okay.   During the deposition     02:30PM

 6 on 24th, there was exhibit -- an Exhibit 4.       It was

 7 saying there are 14 gold bars, all bought by me.

 8                MR. BROWNSTEIN:    Your Honor, I'm going to

 9 object.    He's referring to an unsworn, uncertified

10 deposition, exhibits to that, that you have already                02:30PM

11 sustained my objection.       So, I'm going to object that

12 he's --

13                THE COURT:   I sustained the objection.

14                MR. BROWNSTEIN:    Well, I object that he's

15 referring to a specific exhibit that is not before this            02:31PM

16 Court.

17                THE COURT:   I don't know what he's referring

18 to.    Those -- the documents in his hands were not that

19 deposition.    So, I don't know if he's asking a --

20                I'm going to let you ask the question.      Just    02:31PM

21 make sure you don't --

22                MR. VASUDEVAN:    Oh, well, this document is

23 in reference to the deposition she already had.

24                THE COURT:   I have no idea what document

25 you're referring to.     I just know it's not the                  02:31PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                 77


 1 deposition that you set down over here on counsel table.

 2 But you can ask that question.

 3                MR. VASUDEVAN:    Yeah, that's what I'm

 4 asking.

 5    Q.     (BY MR. VASUDEVAN)     So, there were some -- there      02:31PM

 6 were handwritten notes, and then there were typewritten,

 7 like 14 gold bars all bought by me.       Were they bought by

 8 you?

 9 A. I don't even know who wrote it, typewritten,

10 typed.    I don't have any idea.     I did not write it.           02:31PM

11                MR. VASUDEVAN:    Can I show it to her if she

12 says --

13                THE COURT:   If it's on that exhibit, you

14 can't.

15                MR. VASUDEVAN:    Yes.                              02:31PM

16                THE COURT:   You cannot.

17                MR. VASUDEVAN:    Then I can't prove further

18 what it is.

19                THE COURT:   Mr. Vasudevan, I cannot tell you

20 how to present your case.       You are representing               02:32PM

21 yourself.     There are certain rules of evidence and rules

22 of procedure that apply to any case presented in the

23 state of Texas.     Representing yourself, you are bound to

24 abide by those same rules of evidence and rules of

25 procedure.                                                         02:32PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                   78


 1                The objections that are being made are

 2 proper.     I can't tell you what to do with the exhibits

 3 that you did not get admitted.        But let's move along.

 4                MR. VASUDEVAN:    Well, what I want to prove

 5 was that Item Number 3 is not just 5,000.        It's more           02:32PM

 6 than -- it's about $900,000.

 7                THE COURT:   All right.     Let me ask you this

 8 question.     Do you object that they are being claimed as

 9 your wife's separate property gifts?

10                MR. VASUDEVAN:    I do raise objection on             02:33PM

11 that, and I say it is a community estate.        It was given

12 to both -- both of us.      And the value is also wrong.

13 The value is not 5,000.

14                THE COURT:   Okay.

15    Q.     (BY MR. VASUDEVAN)     The Item Number 4 in                02:33PM

16 inventory, I don't know what it is.        So, do you know

17 what it is, the Item Number 4, the India property, Plot

18 Number 16?

19                MR. BROWNSTEIN:      May I go ahead and tender

20 the inventory since my client is not --                              02:33PM

21                THE COURT:   Sure.

22                MR. BROWNSTEIN:      -- able to remember

23 everything by memory?

24 A. I'm sorry.   What was the question?

25    Q.     (BY MR. VASUDEVAN)     Who gave you this one?              02:34PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                   79


 1    A.     So, this was received as a mail.       It came as a

 2 mail to our home address.

 3    Q.     To whose home address?

 4    A.     As of now, our home address.

 5    Q.     So, who received it?     You received it?    You           02:34PM

 6 opened it?

 7 A. It was in the mailbox.

 8    Q.     It was in the mailbox.

 9    A.     Yes.

10    Q.     And then did you open it?                                  02:34PM

11 A. I did not open it.

12    Q.     If you did not open it, then --

13    A.     So, the mail is also --

14    Q.     -- how did you read the contents inside of it?

15    A.     The mail was also picked up by Pallavi and gets            02:34PM

16 picked up by my housekeeper, Maria.        So, she opens the

17 edges of the letter sometimes.       And this one was opened

18 by Pallavi.      She did not read the name.     She opened the

19 envelope, and that's how that was -- how we got that.

20 So, I'm not the only one who opens the envelope, is the              02:34PM

21 answer.

22                  MR. VASUDEVAN:   I object, Your Honor.

23 Somewhere -- either she has opened it or I have

24 questions for Mr. Brownstein, if I can ask questions.

25                  THE COURT:   This is the witness on the stand       02:35PM



                         RENEE E. RAPE, CSR, RPR
                         OFFICIAL COURT REPORTER
                           300TH DISTRICT COURT
                                                                     80


 1 right here.   I think she's answered your question.

 2               MR. VASUDEVAN:    The question was I want to

 3 ask if Mr. Brownstein has opened that mail.

 4               THE COURT:   He's not on the stand.         You see

 5 who's on the stand right now.                                          02:35PM

 6    Q.   (BY MR. VASUDEVAN)      So, this particular item

 7 should be ignored on Item Number 4.        It's wrong.

 8               MR. BROWNSTEIN:      Objection.      No question,

 9 Your Honor.

10               THE COURT:   Sustained.                                  02:35PM

11               Are you claiming that you don't own a piece

12 of property at Plot Number 16?

13               MR. VASUDEVAN:    No, I don't own.

14               THE COURT:   You don't own it?

15               MR. VASUDEVAN:    No.                                    02:36PM

16               THE COURT:   So, I can award that to her if

17 it's owned by someone in the marriage?          You're okay with

18 that?

19               MR. VASUDEVAN:    Yes.     Uh-huh.

20               THE COURT:   Okay.      I just wanted to know            02:36PM

21 what you wanted me to do with it.

22               MR. VASUDEVAN:    Yes.

23               THE COURT:   Go ahead.      Do you have any more

24 questions?

25               MR. VASUDEVAN:    Yes, Your Honor.        I have         02:38PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                                   81


 1 some questions.

 2    Q.    (BY MR. VASUDEVAN)     On Item Number 27, the IRA

 3 plan, you have withdrawn some $10,000 from there.          Why?

 4 Why did you withdraw?

 5    A.    There are a couple of withdrawals.       If you see,        02:38PM

 6 that is one, in answer to that question.        And then also

 7 the subsequent ones, we had to replace the HVAC of our

 8 house since the entire system broke down.        So, that cost

 9 me about $25,000 that I had to pay.        That was one.    I

10 also have to pay the taxes April 15th, 2014, so.                     02:39PM

11              MR. VASUDEVAN:     That's all I have now.      I

12 can -- I can ask later, right, if I want to?

13              THE COURT:     I don't know.

14              Mr. Brownstein, do you have any more

15 questions?                                                           02:40PM

16              MR. VASUDEVAN:     Can I ask questions later?

17              MR. BROWNSTEIN:        Just a few follow-up, Your

18 Honor.

19              THE COURT:     Okay.

20                      REDIRECT EXAMINATION                            02:40PM

21 BY MR. BROWNSTEIN,

22    Q.    Deepa, in your petition you requested that your

23 name be changed.     What name do you wish?

24    A.    Deepa Iyengar.

25    Q.    And you are not seeking -- is that your maiden              02:40PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                  82


 1 name?

 2    A.   Yes.

 3    Q.   All right.    And you're not seeking a name change

 4 to avoid criminal prosecution or repayment of creditors;

 5 is that correct?                                                    02:40PM

 6    A.   Yes.

 7                THE COURT:     Yes, it is correct?

 8                THE WITNESS:     I mean, I -- I am not taking

 9 it for criminal court.

10                THE COURT:     It was a bad question.                02:40PM

11    Q.   (BY MR. BROWNSTEIN)       Also, Deepa, you and your

12 husband at the second mediation reached an agreement

13 regarding the sale of the house; is that correct?

14    A.   Yes.

15    Q.   That's set out in the Mediated Settlement                   02:40PM

16 Agreement, which has been filed with the Court.

17    A.   Yes.

18    Q.   And on your proposed division of property

19 regarding the residence, you just put on your proposal

20 the division per the Mediated Settlement Agreement.                 02:40PM

21    A.   Yes.

22                MR. BROWNSTEIN:     I pass the witness again,

23 Your Honor.

24                THE COURT:     Any more questions?

25                MR. VASUDEVAN:     Not questions, Your Honor.        02:41PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                   83


 1                I have the Second Amended Inventory of mine.

 2                MR. BROWNSTEIN:    Your Honor, we're in the

 3 middle of -- if he has no further questions, I have

 4 another witness to call upon, Your Honor.

 5                THE COURT:   All right.   Call your next              02:41PM

 6 witness.

 7                MR. BROWNSTEIN:    I call myself.   Do you want

 8 me to --

 9                Deepa, you can go ahead and sit down.

10                (Discussion off the record between                    02:41PM

11 Mr. Brownstein and Mr. Vasudevan.)

12                MR. VASUDEVAN:    Yeah, I do have objections.

13                THE COURT:   A proper one?

14                MR. BROWNSTEIN:    May I testify in a

15 narrative form, Your Honor?                                          02:42PM

16                THE COURT:   Yes, sir.

17                    RONALD ALLEN BROWNSTEIN,

18 and having been first duly sworn, testified as follows:

19                       DIRECT EXAMINATION

20 BY MR. BROWNSTEIN:                                                   02:42PM

21    Q.      Your Honor, my name is Ron Brownstein.      I'm an

22 attorney licensed in the state of Texas, having been --

23 having been licensed since 1978, I believe, which I know

24 is hard for you to believe considering how youthful I

25 look.   I was --                                                     02:43PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                               84


 1                THE COURT:   Remember, you're under oath.

 2    Q.     (BY MR. BROWNSTEIN)   Since I'm under oath, I'll

 3 retract that last comment.

 4                I was retained by Mrs. Deepa Vasudevan to

 5 continue on in her representation in this divorce                02:43PM

 6 action.     Her previous attorney, through Scott Brown's

 7 office, had -- I either substituted or they were allowed

 8 to withdraw.

 9                I am familiar with the customary and normal

10 attorney's fees in Brazoria County for cases involving           02:43PM

11 divorces.     And the issues involved in this case

12 initially were related to the child since the child was

13 only 15 when -- or 15 and a half when we started but is

14 now, for all practical purposes, an adult.

15                I am charging my client $350 an hour, which       02:44PM

16 is, in my opinion, a reasonable fee considering the

17 issues involved in this case.     This has been a

18 particularly difficult case, as the Respondent has had

19 two separate attorneys that I have had dealings with, as

20 well as himself, at two separate times, including now.           02:44PM

21 A fee of $350 an hour for attorney's fees in this county

22 is customary, is reasonable.

23                And the fees that I have charged my client

24 are set out in Respondent's Exhibit Number 8, which is a

25 summary of those fees and services that I have performed         02:44PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                 85


 1 for my client, detailing the date the service was

 2 performed, a brief description of same, and the amount

 3 of time devoted to that.

 4             My attorney's fees, including trial, have

 5 totalled 102.70 hours at $350 an hour, which my client             02:45PM

 6 is seeking reimbursement.    That is $35,945.     In addition

 7 to that, there have been costs of $1,169.27.       My total

 8 bill, which has been paid by my client, is $37,114.27.

 9             I tender again Respondent's Number --

10 Exhibit Number 8 as a shorthand summary of my time                 02:45PM

11 devoted on this case.

12             MR. BROWNSTEIN:        Do you have any objection,

13 sir?

14             MR. VASUDEVAN:     Yeah, I do have objections.

15             MR. BROWNSTEIN:        Well --                         02:45PM

16             THE COURT:     What's the objection?

17             MR. VASUDEVAN:     The objection is it should

18 not be listed under the -- this inventory.       It is

19 something even I -- even I do pay attorney's fees.

20             THE COURT:     What is the objection?                  02:46PM

21             MR. VASUDEVAN:     Oh, the objection is this

22 should not be included in the inventory.

23             THE COURT:     Okay.

24             MR. VASUDEVAN:     If it is included, then even

25 I have to include my attorney fees, too.                           02:46PM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                                 86


 1                THE COURT:    Do you have any objection to

 2 this document being offered?

 3                MR. VASUDEVAN:    Oh, this document which is

 4 offered?     Yeah, no.    No objection.

 5                THE COURT:    No objection.     Eight is            02:46PM

 6 admitted.

 7                MR. BROWNSTEIN:    I pass the witness.

 8                THE COURT:    Do you have any questions of

 9 Mr. Brownstein?

10                MR. VASUDEVAN:    Yeah, I do have some              02:46PM

11 questions; but it's not related to that, the questions I

12 do have.

13                THE COURT:    I don't care what they're

14 related to.     As long as they're relevant, you can ask

15 them.                                                              02:46PM

16                MR. VASUDEVAN:    Okay.

17                          CROSS-EXAMINATION

18 BY MR. VASUDEVAN:

19    Q.      This is regarding the Item Number -- the 4 in

20 the inventory.     Can I show you?    The Item Number 4 on         02:46PM

21 the inventory, Deepa was saying the India property, so

22 and so.     And then you have sent me a letter of this,

23 right, the demand notice and all that.         Who -- who gave

24 it to you?

25                MR. BROWNSTEIN:    I'm sorry.     I don't           02:47PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                      87


 1 understand the question, Your Honor.

 2    Q.      (BY MR. VASUDEVAN)    The question was:    Did Deepa

 3 give it to you, that one, or --

 4 A. I -- I prepared that inventory based on

 5 information provided by my client and by your attorneys,                02:47PM

 6 when you had attorneys, and yourself when you did not

 7 have an attorney.

 8    Q.      No.    There was a demand notice, and I have the

 9 letters.    Wait.    Let me show it to you.     These were the

10 two, Articles 8 and Article 9 and 17, which are related                 02:48PM

11 to the Item Number 4 in that inventory.

12    A.      All right.    Sir, do you have a question?

13    Q.      Yes.   Who gave this document to you?

14 A. I'm sure this was provided by my client.

15    Q.      Was it opened when it was given like that, or                02:49PM

16 was it in an envelope?

17    A.      Oh, I have no recollection whether it was in an

18 envelope, in a box, or in the form delivered to you in

19 a -- in a supplement to our production.         I don't

20 remember.                                                               02:49PM

21    Q.      So, you don't know who opened that mail; right?

22 A. I don't know how it came into anybody else's

23 possession except mine.      I don't know if it came through

24 the mail or not.

25    Q.      So, this can be incorrect, too; right?         So, it        02:49PM



                         RENEE E. RAPE, CSR, RPR
                         OFFICIAL COURT REPORTER
                           300TH DISTRICT COURT
                                                                   88


 1 can be a fake.   It's not a real document maybe.      It can

 2 be a fake document.

 3 A. I guess anything is possible, sir.

 4    Q.    Okay.

 5              MR. VASUDEVAN:    That's all I have.                    02:49PM

 6              THE COURT:   Your next witness?

 7              MR. BROWNSTEIN:      I have no further

 8 witnesses, Your Honor.

 9              THE COURT:   Rest?

10              MR. BROWNSTEIN:      We rest.                           02:50PM

11              THE COURT:   Mr. Vasudevan, do you have any

12 witnesses?

13              MR. VASUDEVAN:    No, Your Honor.

14              THE COURT:   No witnesses?      All right.   You

15 rest?   Do you rest?                                                 02:50PM

16              MR. VASUDEVAN:    Huh?

17              THE COURT:   Do you rest, meaning are you

18 done?

19              MR. VASUDEVAN:    No, not yet, Your Honor.         I

20 have this second amended --                                          02:50PM

21              THE COURT:   That's what I just asked you:

22 Do you have any witnesses?     You don't have any

23 witnesses?

24              MR. VASUDEVAN:    No, no witnesses; but I just

25 want to submit this Second Amended Inventory.                        02:50PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                                  89


 1              THE COURT:    Okay.     Is that your inventory?

 2              MR. VASUDEVAN:    Yeah, this is my inventory.

 3              MR. BROWNSTEIN:       Your Honor, I'm --

 4              MR. VASUDEVAN:    I gave you a copy of this.

 5              MR. BROWNSTEIN:       Your Honor, I was handed a       02:50PM

 6 copy of an unsworn-to document entitled Second Amended

 7 Inventory.   I'm going to object as to its lateness, the

 8 fact that it is not sworn as required by the scheduling

 9 order and your local rules.    I have not had adequate

10 time to study or vet that document since it was -- well,            02:51PM

11 it's being tendered to you for some purpose.       I don't

12 know if it's for filing with the Court or for evidence.

13 Those are my objections.

14              THE COURT:    All right.     Mr. Vasudevan, you

15 are under oath; so, let me ask you --                               02:51PM

16              MR. VASUDEVAN:    Uh-huh.

17              THE COURT:    -- are you stating that all the

18 information contained in this document is true and

19 correct?

20              MR. VASUDEVAN:    Yes, true.                           02:51PM

21              THE COURT:    All the values are accurate?

22              MR. VASUDEVAN:    Yes, Your Honor.

23              THE COURT:    This is all the property that

24 you believe to exist?

25              MR. VASUDEVAN:    That's correct.                      02:51PM



                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
                                                               90


 1              THE COURT:   Is that your testimony?

 2              MR. VASUDEVAN:    Yeah, that's my testimony.

 3              THE COURT:   All right.   I will let you file

 4 it and admit it.

 5              MR. VASUDEVAN:    Thank you.                        02:52PM

 6              THE COURT:   You don't have it marked.

 7 Petitioner's 1 will be admitted.

 8              Anything else?

 9              MR. VASUDEVAN:    One more document.

10              (Discussion off the record between                  02:52PM

11 Mr. Brownstein and Mr. Vasudevan.)

12              MR. VASUDEVAN:    Your Honor, this is

13 objections to the inventory which he has filed.

14              MR. BROWNSTEIN:    Your Honor, I'm going to

15 object that it is a document purportedly testimonial in          02:52PM

16 nature.   It's hearsay.   And for those reasons, I'm going

17 to object to the Court's consideration of that document.

18              THE COURT:   I'll sustain your objection.

19 And we'll mark this as Petitioner's Exhibit 2, but I

20 will sustain the objection.                                      02:53PM

21              Anything else?

22              MR. VASUDEVAN:    These are the copies of the

23 deposition that she had taken.     Do I need to -- shall I

24 certify this and then submit?    Or what do you want?

25 What do you do?                                                  02:54PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                                 91


 1              MR. BROWNSTEIN:      I think you've already --

 2              THE COURT:   I can't tell you what to do with

 3 it.   If it's the same exhibit that you offered

 4 previously, I've already sustained the objection.       I

 5 think it was Number 5?                                             02:54PM

 6              MR. VASUDEVAN:    No, no.    These are the --

 7 yeah, these are the exhibits in the deposition that she

 8 has done.   I want to submit a copy to the Court.

 9              THE COURT:   I'm not looking at it if it's

10 not certified.                                                     02:54PM

11              MR. VASUDEVAN:    So, shall I get it certified

12 and then submit to you?

13              THE COURT:   Can you do that right now?

14              MR. VASUDEVAN:    I need time for that.

15              THE COURT:   Today is the only day that's             02:54PM

16 going to happen.   Did you realize that today was your

17 final trial date, Mr. Vasudevan?

18              MR. VASUDEVAN:    Yes, uh-huh.

19              THE COURT:   Okay.     So, you got to be

20 prepared.   If it's not certified, then I'm not -- I'm             02:54PM

21 not allowing it as an exhibit.

22              MR. VASUDEVAN:    Okay.

23              THE COURT:   Anything else?

24              MR. VASUDEVAN:    That's all I have, Your

25 Honor.                                                             02:55PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                                92


 1                THE COURT:   That's it?

 2                MR. VASUDEVAN:    Uh-huh.

 3                THE COURT:   Both sides rest?

 4                MR. BROWNSTEIN:    Yes, Your Honor.

 5                THE COURT:   All right.     The evidence is        02:55PM

 6 closed.     Give me until about 3:15, and I'll come back

 7 and give you my ruling.     We'll be in recess until 3:15.

 8                MR. BROWNSTEIN:    Thank you, Your Honor.

 9                (Recess was taken.)

10                THE COURT:   All right.     Let's go back on the   04:28PM

11 record in Vasudevan.     I will make the following

12 findings.

13                I will find the marriage has become

14 insupportable because of discord or conflict of

15 personalities and find that there's no reasonable                 04:28PM

16 expectation of reconciliation.

17                I will further find fault in the breakup of

18 the marriage; and based upon the testimony and evidence

19 with regard to family violence, will find the cruelty

20 fault to be true.                                                 04:29PM

21                I will grant the divorce, terminate the

22 marriage relationship as of today, pronouncing and

23 rendering today, and give you an entry date of June 13

24 for the decree.

25                I will grant the name change that was              04:29PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                              93


 1 requested.

 2               With regard to conservatorship, find that

 3 the child is now 18 and graduating.     With regard --

 4 therefore, no other orders will need to be issued with

 5 regard to the child.                                            04:29PM

 6               Relative to the prior Court's order on the

 7 Motion to Compel, those orders are orders that are

 8 subject to being enforced and may be enforced following

 9 the entry of a decree, specifically with regard to the

10 payment of the $600 and the costs of 150 for the                04:30PM

11 deposition cost.

12               I will find that the division of property,

13 as I will outline for you in the Court's division, is a

14 fair and equitable division; and considering the fault

15 of the breakup of the marriage, results in a 60-40              04:30PM

16 division.    I have the division -- thank you, Ed -- that

17 I will hand out; and as soon as you have that copy, I

18 will go over this with you and let you know what I have

19 found to be fair and equitable.

20               At the top of the page, I will confirm as         04:30PM

21 Mrs. Vasudevan's separate property those three items --

22 1, 2, and 3 -- finding that they are a result of

23 inheritance on Items 1 and 2 and gift for wedding on

24 Number 3.

25               With regard to Item Number 4, there's no          04:31PM



                      RENEE E. RAPE, CSR, RPR
                      OFFICIAL COURT REPORTER
                        300TH DISTRICT COURT
                                                               94


 1 value assigned to it.     And if that doesn't exist, then

 2 it doesn't exist.     But if it does exist, then it's

 3 awarded to Mr. Vasudevan.     But I've assigned no value;

 4 so, it doesn't impact the overall division of the

 5 property.                                                        04:31PM

 6               I've confirmed the parties' agreement

 7 relative to the residence located at 3402 Castle Pond

 8 Court, Pearland, Texas, and just confirming that that is

 9 to be dealt with pursuant to the Mediated Settlement

10 Agreement.                                                       04:32PM

11               Where the items have a typed value, I am

12 confirming that and accepting that as the value to be

13 assigned to it.     Where you see an item crossed out and a

14 new value placed on that, that's where I have made a

15 change.                                                          04:32PM

16               Item Number 6, I changed that value from

17 5,000 to 3,500.     Item 13, I changed that from 11,931 to

18 7,924.    Over on Page 2, Item 29, I changed those -- that

19 value; and Items 32 and 33, I changed those items.

20               Turning over to Page 4 at the bottom, I have       04:32PM

21 adjusted the overall division of the community property.

22 And where you see the columns "Husband" and "Wife",

23 those items that are awarded to the husband are listed

24 in that column throughout this document and those items

25 listed to wife are listed in that column throughout.             04:32PM



                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                               95


 1              Page 5, I have also added the attorney's

 2 fees that Mr. Vasudevan is paying, pursuant to his

 3 inventory, of $8,000, to net out the value.     And that's

 4 what you see at the bottom, Net CP, meaning Net

 5 Community Property.     358,779 to Mr. Vasudevan.     523,672    04:33PM

 6 to Mrs. Vasudevan.     And I've also included her

 7 attorney's fees.     Each party will pay their own

 8 attorney's fees.     And that division results in a 60-40

 9 division.   It's actually like 59.3 in favor of wife.

10              I will find this to be a fair and reasonable        04:33PM

11 division of the parties' property.

12              Any of these items that are in this document

13 that are awarded to a party and they are in the other

14 party's possession, those will be turned over by the

15 entry date, June 13.     If those items are in your              04:34PM

16 possession, nothing needs to be turned over.        But if an

17 item is awarded to you, it's to be turned over to you by

18 June 13th, 2014.

19              If you don't see an item listed on this, I

20 didn't find sufficient evidence to find that it existed.         04:34PM

21 And if you don't see a value other than the items where

22 you see values, I don't find that there is sufficient

23 evidence to change the values, other than what has been

24 set out.

25              On the last page, which is actually Page 6,         04:34PM



                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                                   96


 1 it's titled Child's Property, those items are awarded to

 2 the child, Pallavi, and are to be awarded to her.         And

 3 again, by June 13, 2014, those items are to be turned

 4 over to her.

 5                And that will conclude our business.                  04:35PM

 6                Any questions, Mr. Brownstein?

 7                MR. BROWNSTEIN:   None, Your Honor.    I'll

 8 prepare the draft.

 9                THE COURT:   All right.   Any questions,

10 Mr. Vasudevan?                                                       04:35PM

11                If none, we'll be adjourned.

12                (Court was adjourned.)

13

14

15

16

17

18

19

20

21

22

23

24

25


                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
                                                            97


 1                OFFICIAL REPORTER'S RECORD

 2                       CERTIFICATION PAGE

 3

 4 THE STATE OF TEXAS)

 5 COUNTY OF BRAZORIA)

 6

 7 I, Renee Rape, Official Court Reporter in and for the
   300th District Court of Brazoria County, State of Texas,
 8 do hereby certify that the above and foregoing contains
   a true and correct transcription of all portions of
 9 evidence and other proceedings requested in writing by
   counsel for the parties to be included in this volume of
10 the Reporter's Record, in the above-styled and numbered
   cause, all of which occurred in open court or in
11 chambers and were reported by me.

12 I further certify that this Reporter's Record of the
   proceedings truly and correctly reflects the exhibits,
13 if any, admitted by the respective parties.

14 I further certify that the total cost for the
   preparation of this Reporter's Record is $576.00 and was
15 paid/will be paid by Petitioner, Mr. Alavoor Vasudevan.

16 WITNESS MY OFFICIAL HAND this the 17th day of November,
   2014.
17

18

19  /s/Renée Rape ____________
   Renée Rape, Texas CSR# 4031
20 Expiration Date: 12-31-16
   Official Court Reporter, 300th District Court
21 Brazoria County, Texas
   111 East Locust, RM 402
22 Angleton, Texas 77515
   979-864-1229
23

24

25


                     RENEE E. RAPE, CSR, RPR
                     OFFICIAL COURT REPORTER
                       300TH DISTRICT COURT
Appendix C Final Decree of Divorce (Trial Court)
    The trial courts final decree is given here (next page).
Appendix D Inventory filed by Husband
    Inventory filed by Husband is given here (next page)
           Cagse # 63935:    Third Amended Inventory & Appraisement of Alavoor Vasudevan' July 2014
                                         Cause No. 63935
IN THE MATTER OF                                   s tN THE DTSTR|CT COURT
THE MARRIAGE OF                                    s
                                                   s
ALAVOOR VASUDEVAN                                  s
AND                                                s 3oorH JUDICIAL DISTRICT
DEEPA VASUDEVAN                                    s
                                                   s
AND IN THE INTEREST OF                             s
PALLAVI DEV VASUDEVAN, A CHILD                     s BRAZORIA COUNTY, TEXAS




                                                                                Wife---


                                                                       oI450pooaof-oo,ooo oo s"e Exhibit B 18may2o14
                                                                    O-Oi----
                                                                    0 00 I      O0
                                                                              0 00         OqD*.
                                                                                         0 00 ooes not exist Mail r'-,d
                                                                                                             Mril fraud
                                                                                                                   ""*""t                   -


i 8a       l2olo Volvo
           12010         c3o
                 votvo C30                        lw   i


      g     n.*rnt   AOf K Wells Fargo
Ito        l[""*nt - s29 Plr. Fid--807 LPLMa                                   JO,COO.J/ I    JO,COO.J/ lWife
      11                                                       32,294 54
                                                                                               o 2^^
                                                                                                       ^^ Lwife
                                                                                                           VVIIE
                                                                                                              __
                                                                                                           Husband. As ol 25mav2}14
                                                                                                                       --.


                       Hqfg !9!. qq1!9-4         iH    i                   i              I        0.00    value miniscule   - atc   dead
l,
     _17   ]!,99ount _                           -*
                                                                                                                                                I




      18    Account - Merrill Edge ac xx14S04          ,       sJB+s
                                                                - gSS
                                                                        oo    ,!9 qrya oo-fyt:-- -                                          -- :-
' 19       tnccount pavpaf
                     -        af avoor        lff      I
                                                           -            OO - --     385-OO Jrr;;
                                             -




)28
r___._
                                                                4,124 01                       4124.41     as of 25may?O14



                                                           Page   I of5                                              Cquse # 63935
        Cause # 63935: Third Amended Inventory                  & Appraisement of Alavoor Vasudevan' July                            2014

  ,t-l6ount      -   WeG Fargo saving x7461          H            1,281.64                        1,281 64
 N;.-                                                          Husband        Wife             Net Value          Notes

-sollarm clockdo*.r B"d.","                      -   W                                                000         Bro ken

  31 ,Almirah in dining room                         W                           1,000 00         '1,000 00 Expensive wood, architect

  32 lBed master bedroom                             W                               600 00         600 00        lncludes headboard wood

  33    lCabinets (in small dine, up office)         W                                50 00          50 00
                                                                                      50.00          50 00
                                                                                      50.00          50.00
  36
  ?A    Chairq
        Chairs in rrn
                  up aame
                      game ronm & offiee
                           room R                    lW                                                000        Not there anv more. Sold   ??        |




  37    Chairs & Tables in side living room                                      1,600 00                         Luxury wood & architect

        Child items(laptop, piano,kindle,apple) lW                               1,600.00                         see ExhibitA of deepa4thAm

        Coat Hanger in big dine room                                                  30.00l
        Coat Hanger in small dine room
        Coffee machine in kitchen          __fW _l                                    20 00i                                                      --   l
        contents upsta;" B[frt""D;adr;P1, l
                                               -
        Contents upstairs BR table,TV, bed
                                                                                     150 00         150.00        computers
                                                                                     120 00
                                                                                      50.00          50 00
                                                                                                    120 00
                                                                                                  3,000.00        Luxury wood & architect
        Dining room table in small dine                                              180 00         180.00
        Dolls in entry and side room                                                                              expensive wood dolls

        Electric cooker large (kitchen)                                               40 00
        Electric cooker small (kitchen)                                               25 00
        Exercise bike in BR                                                                          50.00
        Exercise equip (treadmill wts etc)                                                          300 00
        External hard drive                                                            000             000
  56    F&G Life insurance                                                                             0.00 Wife also         has F&G account

  57    Furniture in poss of husband                                                                   0.00
        Garage items (bike, wires, plastics)                                          50.00          50 00
        Glass chess in side living room                                               60.00          60.00
  60    lEofo pfateo Cofs,sifver in dine room        IW                                                           See Exhibit D 18May20l4letter
161     Health saving ac Fidelity xxx9315            H              479 17                          479.17
  62    Key standboard in main living                                                 40.00          40 00 rrood expensive
                                                                                                     60.00
  63    Lamp in side living                                                   __      60_.00

        lLife insurance NorthwesternM xx0804 W                   20,684.60      48,684.60        69,369.19
         Life insurance NWMutualX1672 pallavi iH           i     14,792.97                       14,792.97
         Life insurance NWMut x1741                                                              61,435.83
         r-rrJrnsurance NWlrt ut   it   aa   t                                  41,182 18        41,182.18
                                                                                                                  came with the house
                                                                              t ___
i6e
t-
         Monitor upstairs office                                                      50 00
)70      Paintings in entryway                       lw.   ]

         Phone, wireless down Bedroom                                                 50 00
 -i      PotsiPan in Kitchen                                                         3Oo.Oo         3oo.o0    ]




                                                               Page 2   of5                                                 Cattse   i+   63935
      Cause # 63935:              Third Amended Inventory & Appraisement of Alavoor Vasudevan' July 2014
73    lRefrigerator in garage                                W                         100 00        100.00
No.   ]Commnunity Personal Property                          Posr Husband       Wife            Net Value          Notes

74    lRefrigerator in kitchen                               W                         800.00        800 00
75     Shelves, two wooden in master BR                      W                          70.00         70.00
76        Silk Sarees (cloths) silver,gold metal             W                         500.00        500 00        Has gold, silver wires in cloth

77 '',                                    !9i99O             W                         500 00        500.00
78    lSony camcorder                -
                                                                                        50.00          50.00
Zg   lsorint      Cause # 63935: Third Amended Inventory       & Appraisement of Alavoor Vasudevan, July                       2014

No.   Commnunity Unsecured Debt                   Husband            Wife          Net Value     Notes

89    Bank of America ac xx7493                            0.00        2,218.87      -2,218 87
90    Capital One ac xx7063                   W            0.00         6,560.00     -6,560 00
91    Discover acxx6482                       W             0.00        8,434 45     -8,434 45
92    Discover ac xx8851                      H     1   1,500.00                    -11,500 00
93    State Bank of lndia House loan xx286    H             0.00            0.00          000    not exist

94     Education Loan Alavoor lndia banks     H     10,000.00                       -10,000 00
95     Money owed to brother, sisters lndia   H     10,000.00                       -10,000 00
96     Money owed to friends                  H         5,000,00                     -5,000.00
97    Attorney fees owed                      H         8,000.00       37,114.00    -45.114 00
       Commnunity Unsecured Debt                    44,500.00          54,327.32    -98,827.32


No.   Separate Real Property                  Posr Husband           Wife          Net Value     Notes

97    House Gandhinagar lndia, 1/6th share    H         5500.00             000       5,500.00 Alavoor 1 0,000 -   4500 debts




                                                  Page 4    of   5                                           Cause # 63935
Cause # 639352 Third Amended Inventory          & Appraisement of Alavoor Vasudevan, July 2014
                                                DIVISION ANALYSIS


                                       Combined    Total          Husband,s Total           Wife's Total
          Community neal Estatel rtlt.ai""o
                                              ""ionr*rr,."
                                                              I                     0g                __      __l




                                                                                 60                                 4Ol
            Separate Real   Estate                    S,5O0i                   5,500                                 0]
      separate personat
               , vrrvrrqrr property
                           rv1lsrr)'                    oi
                                                        Ul
                                                 _ _ -___-                        o
                                                                                  U                                  ;l
                                                                                                                     O,
                                                              l
        Separate Unsecured Debt                              O-                     O -                        -     al
           T^+al O^^^-^r^
           Total Separate Estate
                          r-r-r-
                                                      c,cuu
                                                                         _   _ s,q00                            o
   TotalCommunity    and Separate                2.1ggtgot                   1p24,30O                      aZZSgOl




        d. ?-,,Jr -+4 (L:vt r.t .t" .#.e *-n-F \ -7 k'"-^ru* \
     -I[^L
   b"* h,r tc .lt'(,L t, u-$o,trtt{ ,icl^e [r kra'cz-1 lt*" "t(n L:q u"t o{tt



                                                                    ( X-uv,c-dL v)+s t)EVtfr(t




                                          Page 5     of5                                 Cause # 63935
Appendix E Inventory filed by Wife
    Inventory filed by Wife is given here (next page)
Appendix F Proof filed by Husband for Community Estates
    Proof filed by Husband is given here (next page)
Appendix G Proof filed by Husband for hidden gold bars of wife
    Proof filed by Husband is given here (next page)
             EXHIBIT 1: Missing Items in Inventory: Wife's Handwriting 14 Gold Bars

                                             Cause No. 63935
    DEEPA VASUDEVAN                             §     IN THE DISTRICT COURT
    AND                                         §     300TH JUDICIAL DISTRICT
    ALAVOOR VASUDEVAN                           §     BRAZORIA COUNTY, TEXAS
This “Exhibit” says in last paragraph Item (6) as handwritten by wife (Deepa): “14 Gold Bars” (marked by
red arrow). This is for inventory number 3 which includes 14 Gold Bars and 30 Gold Coins.
 Appendix H Court reporters copy filed
      Court reports report is filed directly to 14th Appeals Court for 27 May 2014
hearing and 08 Oct 2014 hearing.
                                                                  3


 1                         EXHIBIT INDEX

 2 PETITIONER'S EXHIBITS

 3 NO.   DESCRIPTION                     OFFERED   ADMITTED   VOL

 4   1   Second Amended Inventory and       88        90      2

 5       Appraisement of Alavoor

 6       Vasudevan

 7   2   Objections to Inventory Filed      90         X      2

 8       By Wife on 9 May 2014

 9   5   Citibank Account Statement for     67         X      2

10       April 1, 2003 to March 31, 2004

11 12    Wedding Photographs Showing        71         X      2

12       Gold, Diamonds, Jewelry

13 13    Handwriting Diary of Wife          71         X      2

14 14    1. Bank of America Payment         71        75      2

15       Notice, 7-1-13 to 6-30-14

16       2. Bank of America Payment

17       Notice, 7-1-08 to 6-30-09

18       3. Bank of America Account Statement

19       August, 2001 - Pages 1 and 2 of 13

20       4. Bank of America Account Statement

21       August, 2001 - Pages 7 and 8 of 13

22       5. Bank of America Account Statement

23       July, 2002 - Pages 1 and 2 of 13

24       6. Bank of America Account Statement

25       July, 2002 - Pages 3 and 4 of 13


                       RENEE E. RAPE, CSR, RPR
                       OFFICIAL COURT REPORTER
                         300TH DISTRICT COURT
                                                                  4


 1                     EXHIBIT INDEX CONTINUED

 2 PETITIONER'S EXHIBITS

 3 NO.   DESCRIPTION                     OFFERED   ADMITTED   VOL

 4 14    7. Handwritten Notes                71        X      2

 5 15    Handwritten Notes                   71        X      2

 6 16    Samples of Identity Thefts and      72        X      2

 7       Article from Odisha Sun Times

 8

 9 RESPONDENT/COUNTER-PETITIONER'S EXHIBITS

10 NO.   DESCRIPTION                     OFFERED   ADMITTED   VOL

11   1   Bank of America Account             31       32      2

12       Activity as of 10-28-13

13   2   Letters between Petitioner          33       33      2

14       and Mr. Ron Brownstein

15   3   Deepa Vasudevan's Motion to         36       38      2

16       Compel Discovery and for

17       Sanctions and Protective Order

18   4   Affidavit for Business Records      41       42      2

19       For Deepa Vasudevan

20   5   Fourth Amended Inventory and      43/50      50      2

21       Appraisement of Deepa Vasudevan

22   6   Photograph                          49       49      2

23   7   Photograph                          52       52      2

24   8   Attorney's Fees for Ronald          85       86      2

25       Allen Brownstein


                        RENEE E. RAPE, CSR, RPR
                        OFFICIAL COURT REPORTER
                          300TH DISTRICT COURT
Appendix I The Record Below
   All the documents filed with the Trial court are given here (next page).
 Appendix J Texas Family Code 3.003 - Community Estates
      Texas Family Code for Marital Property Rights
             http://www.statutes.legis.state.tx.us/?link=FA
Code = Family Code
Chapter 3 Marital Property Rights and Liabilities
Sec.3.003. Presumption of community property
Sec. 3.003. PRESUMPTION OF COMMUNITY PROPERTY.
(a) Property possessed by either spouse during or on dissolution of marriage is
presumed to be community property.

(b) The degree of proof necessary to establish that property is separate property is
clear and convincing evidence.

Added by Acts 1997, 75th Leg., ch. 7, Sec. 1, eff. April 17, 1997.
 Appendix K Texas Penal Code 2.01 - Cruelty by Husband
Texas Penal Code for Proof Beyond a reasonable doubt
       http://www.statutes.legis.state.tx.us/Docs/PE/htm/PE.2.htm#2.01
Code = Penal Code
CHAPTER 2. BURDEN OF PROOF
Sec. 2.01. PROOF BEYOND A REASONABLE DOUBT. All persons are
presumed to be innocent and no person may be convicted of an offense unless each
element of the offense is proved beyond a reasonable doubt. The fact that he has
been arrested, confined, or indicted for, or otherwise charged with, the offense
gives rise to no inference of guilt at his trial.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974. Amended by Acts
1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994.
 Appendix L Felony Charge on Wife's Attorney filed by Husband
       Husband filed felony charge on wife's attorney for postal mail thefts is given
here (next page)
                                                   Oct 13, 2014

         ALAVOOR VASUDEVAN                                §      IN THE DISTRICT COURT
         v/s                                              §      JUDICIAL DISTRICT
         RON BROWNSTEIN                                   §      TEXAS

Dear Ron Brownstein:

         Please find below the “Notice of Intention to Petition”. Please show causes as to why this lawsuit should not
be filed against your firm.

                              NOTICE OF INTENTION TO PETITION LAWSUIT

        This is an intention to file petition with the court for the following violations by your Law Firm (and
you):
                a) Federal Privacy Law on mail and personal information
                b) Texas Privacy Laws (various and general)
                c) Federal Privacy Laws (various and general)

                                            Background Information

        Mr Ron Brownstein, attorney at law and his Law Firm was hired by my ex-wife Deepa in divorce
Cause #63935 in Brazoria 300th District Court. That case had trial on 27 May 2014. And for that case Mr.
Ron Browstein (and his Law Firm) had illegally intercepted and opened all my postal mails which was
addressed to my home address at 3402 Castle Pond Court, Pearland, TX. Mr Ron Brownstein took
advantage that I was not living in that home but was living in an apartment situated at 8701 Gustine Lane,
#5918, Houston, TX 77031. In that home at Castle Pond, my ex-wife Deepa was living. Mr Ron
Brownstein not only opened all my mails but also sent those to me via Registered Postal Mail with
RFP#5,8,10,17(second supplement). Also these have been filed with District Court. Attached are the copies
of the mail and RFPs.
        An oral deposition of Alavoor Vasudevan had been taken by Mr Ron Brownstein on April 10, 2014
and several questions regarding these RFP#5,8,10,17 (second supplement) had been asked. The “Choice
Reporting” did the recording and is also the witness for this oral deposition. As a proof, deposition pages
from 131 thru 142 describe the contents of the RFPs 5,8,10,17 (second supplement).

Note that as per US laws – Title 18 U.S. Code § 1708 -
Whoever steals, takes, or abstracts, or by fraud or deception obtains, or attempts so to obtain, from or out
of any mail, post office, or station thereof, letter box, mail receptacle, or any mail route or other authorized
depository for mail matter, or from a letter or mail carrier, any letter, postal card, package, bag, or mail, or
abstracts or removes from any such letter, package, bag, or mail, any article or thing contained therein, or
secretes, embezzles, or destroys any such letter, postal card, package, bag, or mail, or any article or thing
contained therein; or
Whoever steals, takes, or abstracts, or by fraud or deception obtains any letter, postal card, package, bag,
or mail, or any article or thing contained therein which has been left for collection upon or adjacent to a
collection box or other authorized depository of mail matter; or
Whoever buys, receives, or conceals, or unlawfully has in his possession, any letter, postal card, package,
bag, or mail, or any article or thing contained therein, which has been so stolen, taken, embezzled, or
abstracted, as herein described, knowing the same to have been stolen, taken, embezzled, or abstracted—
Shall be fined under this title or imprisoned not more than five years, or both.

                                                 Page 1 of 2                                            Oct 13, 2014
Amendments: 1952—Act July 1, 1952, made any thefts or receipt of stolen mail a felony regardless of the
monetary value of the thing stolen.

       http://www.gpo.gov/fdsys/granule/USCODE-2011-title18/USCODE-2011-title18-partI-chap83-sec1708

       http://ww.gpo.gov/fdsys/pkg/USCODE-2011-title18/pdf/USCODE-2011-title18-partI-chap83-sec1708.pdf




Attached is the copy of the Title 18 US code 1708.

        Also Mr Ron Brownstein (and his Law Firm) had violated my privacy and violated general laws of
privacy, intrusion, trespassing my “information-data”, identity theft and various others. These will cause me
immense economic damages for a very long time. And there are other economic damages due to these
actions.

                                              Damage Claim

I request the court to do following:
        i) Impose court fine (US dollars) on Mr Ron Browstein (and/or on his Law firm) and other
penalties.

      ii) Award me $200,000 in damages. It should be charged to mal-practice-insurance of Mr Ron
Browstein (or law firm) or if no insurance coverage is available then from the personal assets of Mr Ron
Browstein.

       iii) Impose all the court fees, admin fees, judge fees (US dollars) on Mr Ron Browstein (and/or on
his Law firm)

       iv) Pay my attorney fees and other costs which I may incur.

                                     Sincerely,




                                     ___________________________________
                                     ALAVOOR VASUDEVAN
Alavoor Vasudevan
P.O. BOX 710163
Houston, TX 77271
Ph: (832) 244-1927




                                             Page 2 of 2                                         Oct 13, 2014
Appendix M Health Reports of Husband
   Health reports of Husband is attached here (next page)
 Appendix N Objections to Inventory filed by Wife
See next page
             EXHIBIT 1: Missing Items in Inventory: Wife's Handwriting 14 Gold Bars

                                             Cause No. 63935
    DEEPA VASUDEVAN                             §     IN THE DISTRICT COURT
    AND                                         §     300TH JUDICIAL DISTRICT
    ALAVOOR VASUDEVAN                           §     BRAZORIA COUNTY, TEXAS
This “Exhibit” says in last paragraph Item (6) as handwritten by wife (Deepa): “14 Gold Bars” (marked by
red arrow). This is for inventory number 3 which includes 14 Gold Bars and 30 Gold Coins.
                                         Cause No. 63935
DEEPA VASUDEVAN                          §     IN THE DISTRICT COURT
AND                                      §    300TH JUDICIAL DISTRICT
ALAVOOR VASUDEVAN                        §    BRAZORIA COUNTY, TEXAS

Cause No. 63935: In the Matter of the Marriage of A1avoor Vasudevan and Deepa Vasudevan and in
the Interest of Pallavi Dev, A Child; In the 300th Judicial District Court of Brazoria County, Texas
                         Wedding Photos showing Gold, Diamonds, Jewelry




                         photo 1: Diamond finger rings and gold bangles
photo 2: Diamond finger rings and gold bangles
    photo 3: Diamond finger rings




photo 4: Diamond finger rings husband
            EXHIBIT 13: Handwriting Diary Showing word ONLY written by Wife                   pg 1 of 3


                                            Cause No. 63935

DEEPA VASUDEVAN                         §      IN THE DISTRICT COURT
AND                                     §      300TH JUDICIAL DISTRICT
ALAVOOR VASUDEVAN                       §      BRAZORIA COUNTY, TEXAS

This “Exhibit 13” has handwritings of Wife's Diary and proves that handwriting of word “ONLY” in
“Deposition Exhibit 4” is written by wife Deepa.
See also inventory number 3 $900,000.00
In “Deposition Exhibit 4” and there the last paragraph in “Exhibit 4” says this:

“Several sets of jewellery and everything is given to be my mother except a ring and a chain with my
mangalyam which al had given and he can get that; the rest goes to pallavi. There are 14 gold bars all
bought by me and some given to me by amma and pati from what they had collected in the past. 400
dollar us savings bonds and that is for pallavi”.

And in first paragraph is handwriting of Deepa which says “only”. The handwriting of “only” is a
proof that this document exhibit 4 was indeed prepared by Wife (Deepa).
See also page 9 of the deposition of Deepa Vasudevan taken on 24 April 2014.




                                               Page 1 of 3
EXHIBIT 13: Handwriting Diary Showing word ONLY written by Wife   pg 2 of 3




                             Page 2 of 3
EXHIBIT 13: Handwriting Diary Showing word ONLY written by Wife   pg 3 of 3




                             Page 3 of 3
                             EXHIBIT 15        Handwriting 14 Gold Bars                           pg 1 of 1
                                              Cause No. 63935
DEEPA VASUDEVAN                             §      IN THE DISTRICT COURT
AND                                         §      300TH JUDICIAL DISTRICT
ALAVOOR VASUDEVAN                           §      BRAZORIA COUNTY, TEXAS
“Exhibit 15” says this in last paragraph Item (6) as handwritten by wife (Deepa): “14 Gold Bars”.
See also inventory number 3 $900,000.00




                                                  Page 1 of 1
                        CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the above and foregoing
“Brief of Appellant” was directed to Appellee Deepa Vasudevan, by and through
their attorney Kelly McClendon, SBN: 13407200, P O Box 3457, Lake Jackson,
Texas 77566 email: kdmcclendon@comcast.net phone: 979-299-0755, via email
on this 06 December 2014.




                                           ________________________
                                           ALAVOOR VASUDEVAN
                                           Pro Se
                                           PO Box 710163
                                           Houston TX 77271
                                           Email: alavoor@gmail.com
                                           Phone: 832-244-1927




                                      18                      Case No. 14-14-00765-
CV